19-12226-scc        Doc 90      Filed 07/11/19       Entered 07/11/19 08:35:05                Main Document
                                                    Pg 1 of 78




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                       Case No. 19-12226 (SCC)

                 Debtors.1                                           (Jointly Administered)

                                                                     Related Docket No. 19, 22



                   INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
  361, 362, 363, 364, 503, 507, 546, 548, 555, 556, 559, 560 AND 561 (A) AUTHORIZING
    DEBTORS TO ENTER INTO REPURCHASE AGREEMENT FACILITIES AND
       RELATED DOCUMENTS; (B) AUTHORIZING DEBTORS TO SELL AND
 REPURCHASE MORTGAGE LOANS IN THE ORDINARY COURSE OF BUSINESS;
    (C) GRANTING BACKUP LIENS AND SUPERPRIORITY ADMINISTRATIVE
EXPENSE CLAIMS; (D) MODIFYING THE AUTOMATIC STAY; (E) SCHEDULING A
              FINAL HEARING; AND (F) GRANTING RELATED RELIEF

                 Upon the motion (the “Motion”)2 of Stearns Holdings, LLC and its debtor

affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) pending in the United States Bankruptcy

Court for the Southern District of New York (the “Bankruptcy Court”) seeking entry of an

interim order (this “Interim Order”) and a final order upon terms substantially similar to those

contained in this Interim Order (the “Final Order”) providing for, among other things, the

following relief:



1
    The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
    Stearns Co-Issuer, Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos
    Acquisition LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of
    Protos Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o
    Stearns Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
    terms in the Motion.
19-12226-scc       Doc 90       Filed 07/11/19      Entered 07/11/19 08:35:05              Main Document
                                                   Pg 2 of 78


        (i)      authorizing, pursuant to sections 105(a) and 363(b), and, to the extent applicable,
                 section 364(c) of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
                 101, et seq. (the “Bankruptcy Code”):

                 (a)     Stearns Lending, LLC (“Stearns Lending”) to execute, deliver, perform
                         under, and enter into transactions under (1) that certain Master Repurchase
                         Agreement, to be dated on or about the DIP Closing Date (as defined
                         below), in substantially the form attached as Exhibit B to the Motion (as
                         the same may be amended, restated, supplemented or otherwise modified
                         from time to time in accordance with the terms thereof and hereof, the
                         “DIP Repo Facility Agreement” and, all obligations or liabilities with
                         respect to the DIP Repo Facility Agreement, the “DIP Repo Facility
                         Obligations”), among Stearns Lending, as seller, Barclays Bank PLC, as
                         administrative agent (in such capacity, the “DIP Repo Agent”), and the
                         buyers from time to time party thereto (collectively with the DIP Repo
                         Agent acting on behalf of such buyers, the “DIP Repo Facility
                         Purchasers”), and (2) all other documents related thereto, including the
                         “Program Documents” (as defined in the DIP Repo Facility Agreement)
                         (collectively with the DIP Repo Facility Agreement, the “DIP Repo
                         Facility Documents”), which provide for a maximum committed amount
                         of up to $1.5 billion in the aggregate (the “DIP Repo Facility”);3

                 (b)     Stearns Lending to execute, deliver, perform under, and enter into
                         transactions under those certain Amended and Restated Master Securities
                         Forward Transaction Agreements to be dated on or about the DIP Closing
                         Date (as the same may be amended, restated, supplemented or otherwise
                         modified from time to time in accordance with the terms thereof and
                         hereof, the “DIP MSFTAs” and, all obligations or liabilities with respect
                         to the DIP MSFTAs, the “DIP MSFTA Obligations”),4 between Stearns
                         Lending and the counterparties thereto (the “DIP MSFTA
                         Counterparties”), pursuant to which, from time to time, Stearns Lending
                         and the DIP MSFTA Counterparties will enter into forward transactions
                         for the purchase or sale of mortgage-backed and other asset-backed
                         securities and such other securities as the parties thereto may determine,
                         which provide for a maximum committed amount of up to $2.2 billion, in
                         the aggregate, for all of the DIP MSFTAs;



3
    For purposes herein, the “DIP Repo Facility Parties” means (a) the DIP Repo Agent, acting on behalf of any
    other DIP Repo Facility Purchaser or otherwise acting pursuant to or in connection with the DIP Repo Facility
    or any DIP Repo Facility Document, and (b) the DIP Repo Facility Purchasers, in each case, in their respective
    capacities as such.
4
    By separate motion, the Debtors are seeking permission to file the DIP MSFTAs under seal.



                                                        2
19-12226-scc        Doc 90       Filed 07/11/19       Entered 07/11/19 08:35:05                Main Document
                                                     Pg 3 of 78


                 (c)      Stearns Lending to execute, deliver, and perform under certain Margin,
                          Setoff and Netting Agreement,5 to be dated on or about the DIP Closing
                          Date, in substantially the form attached as Exhibit D to the Motion (as the
                          same may be amended, restated, supplemented or otherwise modified
                          from time to time in accordance with the terms thereof and hereof, the
                          “DIP Netting Agreement” and all obligations or liabilities with respect
                          thereto, the “DIP Netting Obligations”) with the DIP Repo Agent, the DIP
                          MSFTA Counterparties party thereto from time to time, and the DIP Repo
                          Facility Parties party thereto from time to time, pursuant to which, among
                          other things, Stearns Lending shall grant to the DIP Repo Agent netting
                          and setoff rights with respect to obligations of Stearns Lending arising
                          under the DIP Repo Facility Agreement, the DIP MSFTAs, and any other
                          DIP Repo Documents;6

                 (d)      The Debtors to execute, deliver, and perform under that certain DIP Repo
                          Agent Fee Letter (the “Agent Fee Letter”) by and between the Debtors and
                          the DIP Repo Agent, and that certain DIP Master Fee Letter by and
                          between the Debtors, the DIP Repo Agent and the DIP Repo Facility
                          Purchasers (the “Master Fee Letter”7 and together with the DIP Repo
                          Facility Agreement, the DIP MSFTAs, the DIP Netting Agreement and the
                          Agent Fee Letter, the “DIP Repo Documents”);8 and

                 (e)      The DIP Repo Documents to contain, among other things, a covenant that
                          requires Stearns Lending to maintain minimum liquidity at all times of not
                          less than $25 million, with $20 million of such liquidity to be comprised
                          of unrestricted cash on deposit in an unencumbered account (the
                          “Unrestricted Account”).



5
    For purposes herein, the “DIP Netting Parties” means, collectively, (a) the DIP MSFTA Counterparties
    (including the Bridge Order MSFTA Counterparties (as defined below) and (b) the DIP Repo Facility Parties, in
    each case, in their respective capacities as such and to the extent that they are party to a DIP Netting Agreement.
6
    For purposes herein, the “DIP Repo Parties” means (a) the DIP Repo Facility Parties, (b) the DIP MSFTA
    Counterparties, (c) the DIP Netting Parties, and (d) the Bridge Order MSFTA Counterparties, in each case, in
    their respective capacities as such.
7
    By separate motion, the Debtors are seeking permission to file the Agent Fee Letter and Master Fee Letter
    under seal.
8
    For purposes herein, (a) “DIP Closing Date” means the date on which the DIP Facilities are entered into and
    become effective, which shall occur on the date that this Interim Order is entered or as soon as practicable
    thereafter; (b) “DIP Facilities” means, collectively, the DIP Repo Facility, the DIP Netting Agreement, and the
    DIP MSFTAs; and (c) “DIP Repo Obligations” means, collectively, all liabilities or obligations of the Debtors
    and their respective affiliates under the DIP Repo Documents, including, without limitation, the DIP Repo
    Facility Obligations, the DIP MSFTA Obligations, and the DIP Netting Obligations.



                                                          3
19-12226-scc     Doc 90     Filed 07/11/19     Entered 07/11/19 08:35:05       Main Document
                                              Pg 4 of 78


      (ii)     authorizing, in each case pursuant to sections 105(a), 362(b)(6), 362(b)(7),
               362(b)(27) 363(b), 363(f), 548(c), 555, 556, 559, 560, and 561 of the Bankruptcy
               Code, Stearns Lending to repurchase all assets sold pursuant to the terms of the
               Prepetition Repo Facilities (as defined below), to (a) (i) terminate the Prepetition
               Repo Facilities and any related documents and (ii) sell all such assets pursuant to
               the terms of the DIP Repo Facility, thereby repurchasing and repaying the
               Prepetition Repo Facilities, including with proceeds from the sale of such assets
               under the DIP Repo Facility Documents, (b) terminate the Prepetition MSFTAs
               (as defined herein) and assign any outstanding trades to the DIP MSFTA
               Counterparties, who will assume all rights and obligations under such Prepetition
               MSFTAs, and (c) terminate the Prepetition Netting Agreements (as defined
               herein);

      (iii)    authorizing, in each case in the ordinary course of business pursuant to sections
               105(a), 363(c)(1) and 363(f) of the Bankruptcy Code:

               (a)     Stearns Lending to sell and repurchase mortgage loans and related assets
                       pursuant to the DIP Repo Facility Documents;

               (b)     Stearns Lending to enter into forward transactions for the purchase or sale
                       of mortgage-backed and other asset-backed securities pursuant to the DIP
                       MSFTAs; and

               (c)     Stearns Lending to enter into transactions pursuant to that certain Flow
                       Sale and Interim Servicing Agreement, dated as of December 17, 2013, by
                       and among Bank of America, N.A. (“BANA”), as Purchaser, and Stearns
                       Lending, Inc., as Company (the “BANA FSISA”).

      (iv)     granting, subject to the priorities identified herein:

               (a)     to the DIP Repo Agent, superpriority administrative expense claims
                       pursuant to sections 364(c)(1), 503(b), and 507(b) of the Bankruptcy Code
                       against (I) Stearns Lending to secure Stearns’ Lending’s DIP Repo
                       Obligations, which shall be senior to all other administrative expense or
                       other claims and any other superpriority claims that may be granted in
                       these cases (the “Stearns Lending Superpriority Claim”), and (II) Stearns
                       Holdings, Inc. (“Holdco”), as guarantor of Stearns Lending’s DIP Repo
                       Obligations, with such superpriority claim against Holdco to be senior to
                       all other administrative expense or other claims and any other
                       superpriority claims that may be granted in these cases, other than the
                       superpriority claim granted to the Cash Flow DIP Lender (as defined in
                       the Cash Flow DIP Order (as defined below)), any claim granted to
                       holders of those certain 9.375% Notes issued by Holdings (the “9.375%
                       Notes”) pursuant to section 507(b) of the Bankruptcy Code, and subject in
                       all cases to the Carve-Out (as defined in the Cash Flow DIP Order) at
                       Holdco (the “Stearns Holdco Superpriority Claim” and together with the

                                                  4
19-12226-scc     Doc 90   Filed 07/11/19    Entered 07/11/19 08:35:05        Main Document
                                           Pg 5 of 78


                     Stearns Lending Superpriority Claim, the “DIP Repo Superpriority
                     Claims”);

               (b)   to the DIP Repo Agent, on behalf of the DIP Repo Facility Parties, a
                     “backup” first-priority lien and security interest, pursuant to section
                     364(c)(2) of the Bankruptcy Code, on the DIP Repo Facility Backup
                     Collateral (as defined below), to secure the obligations of Stearns Lending
                     under the DIP Repo Facility Documents;

               (c)   to the DIP MSFTA Counterparties, (1) a first-priority lien and security
                     interest, pursuant to section 364(c)(2) of the Bankruptcy Code, on the DIP
                     MSFTA Collateral (as defined below) to secure the obligations of Stearns
                     Lending under the DIP MSFTAs, and (2) superpriority claims pursuant to
                     sections 364(c)(1), 503(b), and 507(b) of the Bankruptcy Code against
                     Stearns Lending and Holdco to secure the obligations of Stearns Lending
                     under the DIP MSFTAs, pari passu with the DIP Repo Superpriority
                     Claims (the “DIP MSFTA Superpriority Claims”);

               (d)   to the Bridge Order MSFTA Counterparties (as defined below), (1) a first-
                     priority lien and security interest pursuant to section 364(c)(2) of the
                     Bankruptcy Code retroactive to entry of the Bridge Order (as defined
                     below), pari passu with the first-priority lien and security interest
                     described in clause (c) above, on the Prepetition MSFTA Collateral (as
                     defined below) of the DIP MSFTA Counterparties to secure the
                     obligations of Stearns Lending under the Prepetition Barclays MSFTA and
                     the Prepetition Nomura MSFTA (each as defined below) incurred under
                     the Bridge Order (as defined below), and (2) superpriority claims pursuant
                     to sections 364(c)(1), 503(b), and 507(b) of the Bankruptcy Code,
                     retroactive to entry of the Bridge Order (as defined below), against Stearns
                     Lending and Holdco to secure the obligations of Stearns Lending under
                     the Prepetition Barclays MSFTAs and the Prepetition Nomura MSFTA,
                     pari passu with the DIP MSFTA Superpriority Claims and the DIP Repo
                     Superpriority Claims (the “Bridge MSFTA Superpriority Claims”);

               (e)   to the DIP Repo Agent, on behalf of the DIP Netting Parties, (1) a first-
                     priority lien and security interest, pursuant to section 364(c)(2) of the
                     Bankruptcy Code, on the DIP Netting Collateral (as defined below) to
                     secure the obligations of Stearns Lending under the DIP Netting
                     Agreement; and (2) superpriority claims pursuant to sections 364(c)(1),
                     503(b), and 507(b) of the Bankruptcy Code against Stearns Lending and
                     Holdco to secure the obligations of Stearns Lending under the Prepetition
                     Netting Agreement, pari passu with the DIP Repo Superpriority Claims,
                     the DIP MSFTA Superpriority Claims, and the Bridge MSFTA
                     Superpriority Claims (the “DIP Netting Superpriority Claims,” and
                     together with the DIP Repo Superpriority Claims, the DIP MSFTA


                                              5
19-12226-scc       Doc 90       Filed 07/11/19       Entered 07/11/19 08:35:05               Main Document
                                                    Pg 6 of 78


                          Superpriority Claims, and the Bridge MSFTA Superpriority Claims, the
                          “DIP Superpriority Claims”);

        (v)      upon entry of the Final Order, with respect to the DIP Repo Obligations, the DIP
                 Repo Liens (as defined below), and the DIP Repo Collateral (as defined below),
                 as applicable, granting waivers of:

                 (a)      any Debtors’ right to surcharge collateral pursuant to section 506(c) of the
                          Bankruptcy Code or otherwise;

                 (b)      the “equities of the case” exception pursuant to section 552(b) of the
                          Bankruptcy Code; and

                 (c)      the equitable doctrine of marshaling or similar doctrines;

        (vi)     authorizing modification of the automatic stay set forth in section 362 of the
                 Bankruptcy Code to the extent necessary to implement and effectuate the terms of
                 the DIP Repo Documents and this Interim Order;

        (vii)    requesting a waiver of any applicable stay with respect to the effectiveness and
                 enforceability of this Interim Order; and

        (viii) scheduling a final hearing with respect to the Motion (the “Final Hearing”).

                 The Interim Hearing having been held before the Bankruptcy Court on July 10,

2019, pursuant to Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Local Bankruptcy Rule 4001-2 of the Bankruptcy

Rules for the Southern District of New York (the “Local Bankruptcy Rules”); and upon the

record made by the Debtors at the Interim Hearing and after due deliberation and consideration

and sufficient cause appearing therefor:

THE BANKRUPTCY COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:9

        A.       Petition Date. On July 9, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

9
    The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and conclusions
    of law pursuant to Bankruptcy Rule 7052. To the extent any findings of fact constitute conclusions of law, they
    are adopted as such. To the extent any conclusions of law constitute findings of fact, they are adopted as such.



                                                         6
19-12226-scc     Doc 90     Filed 07/11/19    Entered 07/11/19 08:35:05     Main Document
                                             Pg 7 of 78


       B.      Joint Administration. On July 10, 2019, the Bankruptcy Court entered an order

approving the joint administration of the Chapter 11 Cases.

       C.      Debtors in Possession. The Debtors are continuing in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.

       D.      Official Committees. No trustee or examiner or official committee of unsecured

creditors (a “Creditors’ Committee”) or any other statutory committee has been appointed in

these Chapter 11 Cases as of the date of this Interim Order.

       E.      Jurisdiction and Venue.       The Bankruptcy Court has jurisdiction over these

proceedings pursuant to 28 U.S.C. §§ 157(b) and 1334. This is a core proceeding pursuant to

28 U.S.C. § 157(b)(2). The Bankruptcy Court may enter a final order consistent with Article III

of the United States Constitution. Venue for the Chapter 11 Cases is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409. The predicates for the relief set forth herein are

sections 105, 361, 362, 363, 364, 503, 507, 546, 548, 555, 556, 559, 560 and 561 of the

Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and Rule 4001-2 of the

Local Bankruptcy Rules.

       F.      Notice.   Adequate and sufficient notice of the Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules,

and no other further notice of the Motion or the entry of this Interim Order shall be required,

except as set forth in Paragraph 46 of this Interim Order.




                                                 7
19-12226-scc     Doc 90     Filed 07/11/19    Entered 07/11/19 08:35:05      Main Document
                                             Pg 8 of 78


       G.      Debtors’ Stipulations: Prepetition Repo Facility Parties, the Prepetition Repo

Liens, the Prepetition Repo Collateral, and the Prepetition Obligations. After consultation

with their attorneys and financial advisors, the Debtors, on their behalf and on behalf of their

estates, admit, acknowledge, agree, and stipulate to the following:

                a.    Prepetition Repo Facilities and Related Matters.

                      (i)     Prepetition Repo Facilities. (A) Stearns Lending was party to: (1)

that certain Amended and Restated Master Repurchase Agreement, by and between BANA (as

defined below), as buyer, and Stearns Lending, as seller, dated as of October 14, 2016 (as the

same may have been amended, restated, supplemented or otherwise modified from time to time,

the “Prepetition BANA Repo Facility”); (2) that certain Master Repurchase Agreement, by and

between Wells Fargo Bank, N.A., as buyer (“Wells Fargo”), and Stearns Lending, as seller,

dated as of February 15, 2013 (as the same may have been amended, restated, supplemented or

otherwise modified from time to time, the “Prepetition Wells Fargo Repo Facility”); (3) that

certain Master Repurchase Agreement, by and between Barclays Bank PLC, as purchaser and

agent, and Stearns Lending, as seller, dated as of November 8, 2016 (as the same may have been

amended, restated, supplemented or otherwise modified from time to time, the “Prepetition

Barclays Repo Facility”); and (4) that certain Master Warehouse Agreement, by and between

Texas Capital Bank, National Association and Stearns Lending, dated as of September 26, 2016

(as the same may have been amended, restated, supplemented or otherwise modified from time

to time, the “Prepetition Texas Capital Repo Facility” and, together with the Prepetition BANA

Repo Facility, the Prepetition Wells Fargo Repo Facility, and the Prepetition Barclays Repo

Facility, the “Stearns Lending Prepetition Repo Facilities” ) and (B) Private Mortgage Advisors,

LLC (“PMA” and together with Stearns Lending, the “Prepetition Sellers”) was party to (1) that

                                                8
19-12226-scc        Doc 90        Filed 07/11/19     Entered 07/11/19 08:35:05               Main Document
                                                    Pg 9 of 78


certain Master Repurchase Agreement, by and between Wells Fargo Bank, N.A, and PMA, dated

as of June 13, 2014 (as the same may have been amended, restated, supplemented or otherwise

modified from time to time, the “Prepetition PMA Wells Fargo Repo Facility”) and (2) that

certain Master Repurchase Agreement, by and between Western Alliance Bank and PMA, dated

as of April 28, 2016 (as the same may have been amended, restated, supplemented or otherwise

modified from time to time, the “Prepetition Western Alliance Repo Facility” and, together with

the Prepetition PMA Wells Fargo Repo Facility, and the Stearns Lending Prepetition Repo

Facilities, the “Prepetition Repo Facilities” and, the prepetition agreements under the Prepetition

Repo Facilities, collectively, the “Prepetition Repo Master Repurchase Agreements” and, the

agents thereunder, the “Prepetition Repo Facility Agents” and, the buyers or purchasers party

thereto, the “Prepetition Repo Facility Purchasers”).10

                           (ii)     Prepetition Repo Facility Transactions. Pursuant to the Prepetition

Repo Facilities, (A) the applicable Prepetition Seller originated mortgage loans, (B) the

applicable Prepetition Seller transferred and sold such mortgage loans to the Prepetition Repo

Facility Parties against the transfer of funds by such Prepetition Repo Facility Parties to the

applicable Prepetition Seller (which funds were used by the applicable Prepetition Seller to fund

the mortgage loans), (C) the Prepetition Repo Facility Parties, simultaneously with the transfer

and sale described in the preceding clause (B), agreed to transfer the mortgage loans back to the

applicable Prepetition Seller against the transfer of funds by such Prepetition Seller to the

applicable Prepetition Repo Facility Parties, and (D) following the such Prepetition Seller’s

repurchase of mortgage loans from the Prepetition Repo Facility Parties as described in the
10
     For purposes herein, the “Prepetition Repo Facility Parties” means (a) the Prepetition Repo Facility Agents and
     (b) the Prepetition Repo Facility Purchasers, in each case, in their respective capacities as such.



                                                         9
19-12226-scc     Doc 90        Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                             Pg 10 of 78


preceding clause (C), the applicable Prepetition Seller sold the repurchased mortgage loans

(using the proceeds from such sales to fund the repurchases from the Prepetition Repo Facility

Parties).

                       (iii)    Prepetition Repo Facility Obligations. As of the Petition Date, the

amount of the outstanding repurchase obligations under the Prepetition Repo Facilities was no

less than approximately $800 million in the aggregate, consisting of (1) $170.4 million under the

Prepetition BANA Repo Facility, (2) $248.5 million under the Prepetition Wells Fargo Repo

Facility, (3) $234.2 million under the Prepetition Barclays Repo Facility, (4) $139.8 million

under the Prepetition Texas Capital Repo Facility, (5) $5.2 million under the Prepetition PMA

Wells Fargo Repo Facility, and (6) $1.9 million under the Prepetition Western Alliance Repo

Facility (together with all “Obligations” as such term is defined in the Prepetition Repo

Facilities, arising under any of the Prepetition Repo Master Repurchase Agreements or any

agreements or transactions entered into in connection therewith, including interest, fees,

expenses, premiums, costs and other charges, the “Prepetition Repo Facility Obligations”).

                       (iv)     Prepetition Repo Facility Account Collateral.       Pursuant to the

Prepetition Repo Master Repurchase Agreements, the applicable Prepetition Seller pledged to the

Prepetition Repo Facility Agents or the Prepetition Repo Facility Purchasers, as applicable, as

security for the performance by such Prepetition Seller of its obligations thereunder, and granted,

assigned, and pledged to the Prepetition Repo Facility Agents or the Prepetition Repo Facility

Purchasers, as applicable, a fully-perfected, first-priority lien and security interest (collectively,

the “Prepetition Repo Facility Account Liens”) in, among other things, certain over/under

accounts and custodial accounts (such accounts, together with all assets granted as non-



                                                 10
19-12226-scc      Doc 90        Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                              Pg 11 of 78


contingent security under the Prepetition Repo Master Repurchase Agreements, the “Prepetition

Repo Facility Account Collateral”).

                       (v)       Prepetition Repo Facility Liens and Prepetition Repo Facility

Collateral. Pursuant to the Prepetition Repo Master Repurchase Agreements, the parties thereto

acknowledge that, although the parties intend that all transactions thereunder be sales and

purchases and not loans, in the event any such transactions are deemed to be loans, the applicable

Prepetition Seller pledged to the Prepetition Repo Facility Agents or the Prepetition Repo

Facility Purchasers, as applicable, as security for the performance by such Prepetition Seller of

its obligations thereunder, and granted, assigned, and pledged to the Prepetition Repo Facility

Agents or the Prepetition Repo Facility Purchasers, as applicable, a fully-perfected, first-priority

lien and security interest (collectively, the “Prepetition Repo Facility Backup Liens” and,

together with the Prepetition Repo Facility Account Liens, the “Prepetition Repo Facility Liens”)

in the purchased mortgage loans and related collateral as more fully described in the applicable

Prepetition Repo Master Repurchase Agreement (the “Prepetition Repo Facility Backup

Collateral” and, together with the Prepetition Repo Facility Account Collateral, the “Prepetition

Repo Facility Collateral”).

                       (vi)      Validity, Perfection, and Priority of Prepetition Repo Facility Liens

and Prepetition Repo Facility Obligations. The Debtors hereby further acknowledge and agree

that as of the Petition Date:

                                 (A)    The Prepetition Repo Facility Obligations of the Prepetition
                                        Sellers constitute legal, valid, binding, enforceable, and
                                        non-avoidable obligations of such Prepetition Seller
                                        enforceable in accordance with the terms of the Prepetition
                                        Repo Master Repurchase Agreements;



                                                  11
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                      Pg 12 of 78


                         (B)    The Prepetition Repo Facility Liens on the Prepetition
                                Repo Facility Collateral are legally valid, binding,
                                enforceable, non-avoidable, and properly perfected and
                                were granted to the Prepetition Repo Facility Agents prior
                                to the Petition Date, for the benefit of themselves and the
                                Prepetition Repo Facility Purchasers for fair consideration
                                and reasonably equivalent value;

                         (C)    The Prepetition Repo Facility Liens held by the Prepetition
                                Repo Facility Parties are senior in priority over any and all
                                other liens on the applicable Prepetition Repo Facility
                                Collateral, subject only to certain liens senior by operation
                                of law or otherwise permitted to be senior under the
                                Prepetition Repo Master Repurchase Agreements (solely to
                                the extent any such permitted liens were valid, properly
                                perfected, non-avoidable, and senior in priority to the
                                Prepetition Repo Facility Liens as of the Petition Date) (the
                                “Permitted Prior Repo Facility Liens”);

                         (D)    No portion of the Prepetition Repo Facility Liens held by
                                the Prepetition Repo Facility Parties, the Prepetition Repo
                                Facility Obligations or any payments made to the
                                Prepetition Repo Facility Agents or the Prepetition Repo
                                Facility Purchasers or applied to or paid on account of the
                                Prepetition Repo Facility Obligations prior to the Petition
                                Date is subject to any contest, set-off, avoidance,
                                impairment, disallowance, recharacterization, reduction,
                                subordination (whether equitable, contractual, or
                                otherwise), recoupment, recovery, rejection, attack, effect,
                                counterclaims, cross-claims, defenses, or any other
                                challenge or claim (as defined in the Bankruptcy Code) of
                                any kind, any cause of action or any other challenge of any
                                nature under or pursuant to the Bankruptcy Code or any
                                other applicable domestic or foreign law or regulation or
                                otherwise by any person or entity;

                         (E)    The Debtors and their estates have no claims, objections,
                                challenges, causes of action, and/or choses in action,
                                including any claims and causes of action arising under
                                sections 502(d), 544, 547, 548, 549, 550, and 553 of the
                                Bankruptcy Code and any other avoidance or similar action
                                under the Bankruptcy Code or similar state or federal law
                                (the “Avoidance Actions”), against any of the Prepetition
                                Repo Facilities, the Prepetition Facility Agents or the
                                Prepetition Repo Facility Purchasers and their affiliates or


                                          12
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                      Pg 13 of 78


                                any of their officers, directors, managers, principals,
                                employees, agents, financial advisors, attorneys,
                                accountants, investment bankers, consultants,
                                representatives and other professionals and the respective
                                successors and assigns thereof, in each case in their
                                respective capacity as such (the “Representatives”);

                         (F)    The Debtors have, on behalf of each of their estates and any
                                party that may try to claim by, through, or on behalf of the
                                Debtors’ estates, waived, discharged, and released any right
                                to challenge any of the Prepetition Repo Facility
                                Obligations or the validity, extent and priority of the
                                Prepetition Repo Facility Backup Liens;

                         (G)    The Prepetition Repo Facility Obligations constitute
                                allowed, secured claims within the meaning of sections 502
                                and 506 of the Bankruptcy Code;

                         (H)    The Prepetition Repo Facility Parties are oversecured as of
                                the Petition Date, and accordingly, pursuant to Section
                                506(b) of the Bankruptcy Code, are entitled to interest and
                                any fees, costs, and expenses provided under the
                                Prepetition Repo Facilities or applicable law;

                         (I)    The Debtors are in default of their obligations under the
                                Prepetition Repo Master Repurchase Agreements,
                                including as a result of the Chapter 11 Cases, and one or
                                more Events of Default (as defined in the Prepetition Repo
                                Master Repurchase Agreements) has occurred and is
                                continuing;

                         (J)    The Prepetition Repo Facility Parties could not be
                                compelled to continue to perform under the Prepetition
                                Repo Master Repurchase Agreements, and all transactions
                                thereunder, following the Petition Date; and

                         (K)    (i) the Prepetition Repo Facility Parties are “repo
                                participants,” “financial institutions,” and/or “financial
                                participants,” as the case may be, as such terms are defined
                                in section 101 of the Bankruptcy Code and (ii) the
                                Prepetition Repo Master Repurchase Agreements, and all
                                transactions thereunder, by and between the Debtors and
                                the Prepetition Repo Facility Parties, are “repurchase
                                agreements,” “securities contracts,” and/or “master netting
                                agreements,” as the case may be, as such terms are defined
                                in section 101 of the Bankruptcy Code and, as such, are

                                          13
19-12226-scc        Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05                   Main Document
                                              Pg 14 of 78


                                            therefore “safe harbored” contracts under the applicable
                                            provisions of the Bankruptcy Code.

                   b.     Prepetition MSFTAs and Related Matters.

                          (i)      Prepetition MSFTAs. As of the Petition Date, Stearns Lending

was party to certain Master Securities Forward Transaction Agreements (as the same may have

been amended, restated, supplemented, waived or otherwise modified from time to time prior to

the Petition Date, the “Prepetition MSFTAs”),11 between Stearns Lending and the counterparties

thereto (in such capacities, the “Prepetition MSFTA Counterparties” and, each party to a

Prepetition MSFTA, including the Prepetition MSFTA Counterparty and Stearns Lending, a

“Prepetition MSFTA Party”), pursuant to which, from time to time, Stearns Lending and the

Prepetition MSFTA Counterparties entered into forward transactions for the purchase or sale of

mortgage-backed and other asset-backed securities and such other securities as the parties thereto

may have determined, including pursuant to “when-issued,” “to-be-announced,” “dollar roll” and




11
     The Prepetition MSFTAs include, in each case as may be amended from time to time, that certain (1) Master
     Securities Forward Transaction Agreement, by and between Goldman, Sachs & Co. and Stearns Lending, dated
     as of December 4, 2012, (2) Master Securities Forward Transaction Agreement, by and between BANA and
     Stearns Lending, dated as of February 21, 2014 (the “Prepetition BANA MSFTA”), (3) Master Securities
     Forward Transaction Agreement, by and between Barclays Capital Inc. and Stearns Lending, dated as of
     October 26, 2016 (the “Prepetition Barclays MSFTA”), (4) Master Securities Forward Transaction Agreement,
     by and between BNY Mellon Capital Markets, LLC and Stearns Lending, dated as of December __, 2013, (5)
     Master Securities Forward Transaction Agreement, by and between Citigroup Global Markets Inc. and Stearns
     Lending, dated as of May 8, 2013, (6) Master Securities Forward Transaction Agreement, by and between
     Daiwa Capital Markets America Inc. and Stearns Lending, dated as of September 2, 2014, (7) Master Securities
     Forward Transaction Agreement, by and between Jefferies & Company, Inc. and Stearns Lending, dated as of
     December 7, 2012, (8) Master Securities Forward Transaction Agreement, by and between J.P. Morgan
     Securities LLC and Stearns Lending, dated as of November 2, 2016, (9) Master Securities Forward Transaction
     Agreement, by and between Morgan Stanley & Co. LLC and Stearns Lending, dated as of May 13, 2015, (10)
     Master Securities Forward Transaction Agreement, by and between Nomura Securities International Inc. and
     Stearns Lending, dated as of April 4, 2013 (the “Prepetition Nomura MSFTA”), and (11) Master Securities
     Forward Transaction Agreement, by and between Mizuho Securities USA Inc. and Stearns Lending, dated as of
     February 14, 2011.



                                                       14
19-12226-scc        Doc 90        Filed 07/11/19 Entered 07/11/19 08:35:05                 Main Document
                                                Pg 15 of 78


other transactions that result or may result in the delayed delivery of securities.                        Such

transactions were subject to netting and setoff rights as set forth in the Prepetition MSFTAs.

                          (ii)     Prepetition MSFTA Obligations. As of the Petition Date, the

amount of the outstanding obligations under the Prepetition MSFTAs, and all transactions

entered into in connection therewith, was no less than approximately $1.8 billion in the aggregate

(the “Prepetition MSFTA Obligations”), of which no less than $2,691,593.76 in the aggregate

was outstanding under the Prepetition BANA MSFTAs.

                          (iii)    Prepetition MSFTA Liens and Prepetition MSFTA Collateral.12

Pursuant to each Prepetition MSFTA, any Prepetition MSFTA Party that becomes obligated to

provide Forward Collateral (as defined therein) pursuant to the terms of such Prepetition MSFTA

agreed to pledge to the other Prepetition MSFTA Party a continuing first-priority lien and

security interest (collectively, the “Prepetition MSFTA Liens”) in and right of setoff against all

Forward Collateral and all securities, money and other property, then or thereafter delivered by

or on behalf of the pledging Prepetition MSFTA Party under such Prepetition MSFTA to or for

the benefit of the pledgee Prepetition MSFTA Party in connection with such Prepetition MSFTA

or any Transaction or then or thereafter held or carried by or on behalf of such pledgee

Prepetition MSFTA Party in connection with such Prepetition MSFTA or any Transaction, and

all proceeds of any of the foregoing (collectively, the “Prepetition MSFTA Collateral”).

                          (iv)     Transactions By Bridge Order MSFTA Counterparties. Pursuant

to that certain Bridge Order and Stipulation Granting                   Certain Limited Relief to Permit


12
     Capitalized terms used but not otherwise defined in this sub-clause shall have the meanings ascribed to such
     terms in the Prepetition MSFTAs.



                                                       15
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                           Pg 16 of 78


Emergency Hedging Activity (the “Bridge Order”), Barclays Bank PLC (“Barclays”), Nomura

Securities International Inc. (“Nomura Securities,” and together with Barclays in such capacities,

the “Bridge Order MSFTA Counterparties”) and Stearns Lending were authorized to enter into

forward transactions for the purchase or sale of mortgage-backed and other asset-backed

securities pursuant to the terms of the Prepetition Barclays MSFTA and the Prepetition Nomura

MSFTA, respectively, until the earlier of entry of this Interim Order and July 12, 2019, and in

connection therewith, any party thereto that became obligated to provide Forward Collateral, as

defined in the Prepetition Barclays MSFTA and the Prepetition Nomura MSFTA, respectively,

and pursuant to the terms thereof, agreed to pledge to, and the pledgee party was granted by the

terms of the Bridge Order, a continuing first-priority lien and security interest (collectively, the

“Bridge Order MSFTA Liens”) in and right of setoff against all Forward Collateral, whenever

provided, whether prepetition or postpetition, and all securities, money or other property, then or

thereafter delivered by the pledging party, including in the Bridge Order Cash Collateral (as

defined in the Bridge Order), in connection with such Prepetition Barclays MSFTA and

Prepetition Nomura MSFTA, as applicable, or any Transaction, and all proceeds of any of the

foregoing (the “Bridge Order MSFTA Collateral,” and the obligations of Stearns Lending arising

under the Bridge Order, the “Bridge Order MSFTA Obligations”).

                       (v)    Validity, Perfection, and Priority of Prepetition MSFTA Liens,

Prepetition MSFTA Obligations, Bridge Order MSFTA Liens, and Bridge Order MSFTA

Obligations. The Debtors hereby further acknowledge and agree that as of the Petition Date (and

as of entry of the Bridge Order with respect to the Bridge Order MSFTA Liens and the Bridge

Order MSFTA Obligations):



                                                16
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                      Pg 17 of 78


                         (A)    The Prepetition MSFTA Obligations and the Bridge Order
                                MSFTA Obligations constitute enforceable legal, valid,
                                binding, and non-avoidable obligations of Stearns Lending
                                enforceable in accordance with the terms of the applicable
                                Prepetition MSFTA and the Bridge Order;

                         (B)    The Prepetition MSFTA Liens on the Prepetition MSFTA
                                Collateral for each Prepetition MSFTA and the Bridge
                                Order MSFTA Liens on the Bridge Order MSFTA
                                Collateral are valid, binding, enforceable, non-avoidable,
                                and properly perfected and were granted to the relevant
                                Prepetition MSFTA Counterparty under such Prepetition
                                MSFTA and, with respect to the Bridge Order
                                Counterparties, under the Prepetition Barclays MSFTA and
                                the Prepetition Nomura MSFTA and the Bridge Order, in
                                each case for fair consideration and reasonably equivalent
                                value;

                         (C)    The Prepetition MSFTA Liens held by the Prepetition
                                MSFTA Counterparties are senior in priority over any and
                                all other liens on the Prepetition MSFTA Collateral, subject
                                only to certain liens senior by operation of law or otherwise
                                permitted to be senior under the relevant Prepetition
                                MSFTA (solely to the extent any such permitted liens were
                                valid, properly perfected, non-avoidable, and senior in
                                priority to the Prepetition MSFTA Liens as of the Petition
                                Date) (the “Permitted Prior MSFTA Liens”);

                         (D)    The Bridge Order MSFTA Liens are senior in priority over
                                any and all other liens on the Bridge Order MSFTA
                                Collateral, subject only to certain liens senior by operation
                                of law or otherwise permitted to be senior under the
                                Prepetition Barclays MSFTA and the Prepetition Nomura
                                MSFTA (solely to the extent any such permitted liens were
                                valid, properly perfected, non-avoidable, and senior in
                                priority to the Bridge Order MSFTA Liens as of entry of
                                the Bridge Order) (the “Permitted Bridge Order MSFTA
                                Liens”);

                         (E)    No portion of the Prepetition MSFTA Liens held by the
                                Prepetition MSFTA Counterparties, the Prepetition
                                MSFTA Obligations, the Bridge Order MSFTA Liens or
                                the Bridge Order Obligations of Stearns Lending or any
                                payments made to any Prepetition MSFTA Counterparty,
                                the Bridge Order MSFTA Counterparties or applied to or


                                          17
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                      Pg 18 of 78


                                paid on account of any Prepetition MSFTA Obligations
                                prior to the Petition Date or the Bridge Order MSFTA
                                Obligations after the Petition Date under the Bridge Order,
                                is subject to any contest, set-off, avoidance, impairment,
                                disallowance, recharacterization, reduction, subordination
                                (whether equitable, contractual, or otherwise), recoupment,
                                recovery, rejection, attack, effect, counterclaims, cross-
                                claims, defenses, or any other challenge or claim (as
                                defined in the Bankruptcy Code) of any kind, any cause of
                                action or any other challenge of any nature under or
                                pursuant to the Bankruptcy Code or any other applicable
                                domestic or foreign law or regulation or otherwise by any
                                person or entity;

                         (F)    The Debtors and their estates have no claims, objections,
                                challenges, causes of action, and/or choses in action,
                                including any Avoidance Actions, against any Prepetition
                                MSFTA Counterparty or Bridge Order MSFTA
                                Counterparty or any of their respective Representatives;

                         (G)    The Debtors have, on behalf of each of their estates and any
                                party that may try to claim by, through, or on behalf of the
                                Debtors’ estates, waived, discharged, and released any right
                                to challenge any of the Prepetition MSFTA Obligations and
                                the Bridge Order Obligations, or the validity, extent and
                                priority of the Prepetition MSFTA Liens and the Bridge
                                Order MSFTA Liens;

                         (H)    The Prepetition MSFTA Obligations and the Bridge Order
                                MSFTA Obligations constitute allowed, secured claims
                                within the meaning of sections 502 and 506 of the
                                Bankruptcy Code;

                         (I)    The Prepetition MSFTA Counterparties and the Bridge
                                Order MSFTA Counterparties are oversecured as of the
                                Petition Date, and accordingly, pursuant to Section 506(b)
                                of the Bankruptcy Code, are entitled to interest and any
                                fees, costs and expenses provided under the Prepetition
                                MSFTAs or applicable law;

                         (J)    The Debtors are in default of their obligations under the
                                Prepetition MSFTAs, including as a result of the Chapter
                                11 Cases, and one or more Events of Default (as defined in
                                each Prepetition MSFTA) has occurred and is continuing;



                                         18
19-12226-scc    Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                         Pg 19 of 78


                             (K)    The Prepetition MSFTA Counterparties could not be
                                    compelled to continue to perform under the Prepetition
                                    MSFTAs, and all transactions thereunder, following the
                                    Petition Date; and

                             (L)    (i) the Prepetition MSFTA Counterparties and the Bridge
                                    Order MSFTA Counterparties are “financial participants”
                                    and/or “financial institutions,” as the case may be, as such
                                    terms are defined in section 101 of the Bankruptcy Code
                                    and (ii) the Prepetition MSFTAs by and between the
                                    Debtors and the Prepetition MSFTA Counterparties and the
                                    Bridge Order MSFTA Counterparties are “forward
                                    contracts,” “securities contracts,” and/or “master netting
                                    agreements,” as the case may be, as such terms are defined
                                    in section 101 of the Bankruptcy Code and, as such, are
                                    therefore safe harbored contracts under the applicable
                                    provisions of the Bankruptcy Code.

               c.    Prepetition Netting Agreements and Related Matters.

                     (i)     Prepetition Netting Agreements. As of the Petition Date, Stearns

Lending was party to that certain (1) Global Netting and Security Agreement (as the same may

have been amended, restated, supplemented, waived or otherwise modified from time to time

prior to the Petition Date, the “Prepetition Barclays Netting Agreement”), dated as of November

8, 2016, by and among Barclays Bank PLC and Barclays Capital Inc. (the “Prepetition Barclays

Netting Buyers”) and Stearns Lending (the “Prepetition Netting Seller”), and (2) Master

Margining, Setoff and Netting Agreement (as the same may have been amended, restated,

supplemented, waived or otherwise modified from time to time prior to the Petition Date, the

“Prepetition BANA Netting Agreement” and, together with the Prepetition Barclays Netting

Agreement, the “Prepetition Netting Agreements” and, together with the Prepetition Repo

Master Repurchase Agreements and the Prepetition MSFTAs, the “Prepetition Agreements”),

dated as of February 24, 2014, by and among BANA (the “Prepetition BANA Netting Buyers”

and, together with the Prepetition Barclays Netting Buyers, the “Prepetition Netting Buyers”)

                                              19
19-12226-scc        Doc 90        Filed 07/11/19 Entered 07/11/19 08:35:05                 Main Document
                                                Pg 20 of 78


and the Prepetition Netting Seller, in each case pursuant to which the Prepetition Netting Seller

agreed to permit netting and grant setoff rights to each of the Prepetition Netting Buyers with

respect to obligations or liabilities (the “Prepetition Netting Obligations” and, together with the

Prepetition Repo Facility Obligations, and the Prepetition MSFTA Obligations, the “Prepetition

Obligations”) arising under various transactions, including transactions under the Prepetition

Repo Facilities and Prepetition MSFTAs.

                          (ii)     Prepetition Netting Agreement Obligations. As of the Petition

Date, (1) the amount of the outstanding Prepetition Netting Obligations under the Prepetition

Barclays Netting Agreement was equal to no less than (x) the aggregate amount of the

Prepetition Repo Facility Obligations arising out of the Prepetition Barclays Repo Facility and

(y) the aggregate amount of the Prepetition MSFTA Obligations arising out of the Prepetition

Barclays MSFTA, and (2) the amount of the outstanding Prepetition Netting Obligations under

the Prepetition BANA Netting Agreement was equal to no less than (x) the aggregate amount of

the Prepetition Repo Facility Obligations arising out of the Prepetition BANA Repo Facility and

(y) the aggregate amount of the Prepetition MSFTA Obligations arising out of the Prepetition

BANA MSFTA.

                          (iii)    Prepetition Netting Liens and Prepetition Netting Collateral.13

Pursuant to the Prepetition Netting Agreements, the Prepetition Netting Seller pledged to the

Prepetition Netting Buyers, as security and margin for the payment and performance of all

Obligations of the Prepetition Netting Seller to any Prepetition Netting Buyer, a security interest

(collectively, the “Prepetition Netting Liens” and, together with the Prepetition Repo Facility
13
     Capitalized terms used but not otherwise defined in this sub-clause shall have the meanings ascribed to such
     terms in the applicable Prepetition Netting Agreement.



                                                       20
19-12226-scc         Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05                      Main Document
                                                Pg 21 of 78


Liens, and the Prepetition MSFTA Liens, the “Prepetition Repo Liens”), whether then owned or

thereafter acquired, existing or thereafter created, in the Global Security (as defined in the

Prepetition Netting Agreements)14 (the “Prepetition Netting Collateral” and, together with the

Prepetition Repo Facility Collateral and the Prepetition MSFTA Collateral, the “Prepetition Repo

Collateral”).

                           (iv)     Validity, Perfection, and Priority of Prepetition Netting Liens and

Prepetition Netting Obligations. The Debtors hereby further acknowledge and agree that as of

the Petition Date:

                                    (A)       The Prepetition Netting Obligations constitute enforceable,
                                              legal, valid, binding, and non-avoidable obligations of the
                                              Prepetition Netting Seller enforceable in accordance with
                                              the terms of the Prepetition Netting Agreements;

                                    (B)       The Prepetition Netting Liens on the Prepetition Netting
                                              Collateral are valid, binding, enforceable, non-avoidable,
                                              and properly perfected and were granted to the Prepetition
                                              Netting Buyers, for fair consideration and reasonably
                                              equivalent value;

                                    (C)       The Prepetition Netting Liens are senior in priority over
                                              any and all other liens on the Prepetition Netting Collateral,
                                              subject only to certain liens senior by operation of law or

14
     In the Prepetition Barclays Netting Agreement, (x) “Collateral” is defined as “any form of collateral, margin or
     security provided in accordance with the terms of the applicable Relevant Master Agreement, and/or, where
     Collateral is being returned and/or released, the same property, in which any Barclays Entity or the
     Counterparty, as applicable, has been granted title or a Security Interest in order to secure any obligation under
     a Relevant Master Agreement;” (y) “Receivables Collateral” means “(i) all of Counterparty’s right, title and
     interest in and to each Net Default Amount determined pursuant to clause 3.1, regardless of whether a
     calculation statement with respect to such Net Default Amount has been delivered, and (ii) all of Counterparty’s
     right, title and interest in and to each Relevant Master Agreement (subject to the netting, offset and recoupment
     rights thereunder or under this Agreement) whether arising heretofore or hereafter, and whether liquidated,
     unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, financial, physical,
     secured, or unsecured, in each case including without limitation all cash and non-cash proceeds thereof,
     supporting obligations relating thereto, distributions thereon and substitutions therefor;” and (iii) “Total
     Collateral” means “(a) Collateral in which any Barclays Entity has been granted title or a Security Interest by
     the Counterparty in order to secure any Obligation owed to such Barclays Entity by the Counterparty under a
     Relevant Master Agreement and (b) Receivables Collateral.”



                                                          21
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                      Pg 22 of 78


                                otherwise permitted to be senior under the Prepetition
                                Netting Agreements (solely to the extent any such
                                permitted liens were enforceable, valid, properly perfected,
                                non-avoidable, and senior in priority to the Prepetition
                                Netting Liens as of the Petition Date) (the “Permitted Prior
                                Netting Liens” and, together with the Permitted Prior Repo
                                Facility Liens and the Permitted Prior MSFTA Liens, the
                                “Permitted Prior Liens”);

                         (D)    No portion of the Prepetition Netting Liens, the Prepetition
                                Netting Obligations or any payments made to the
                                Prepetition Netting Buyers or applied to or paid on account
                                of the Prepetition Netting Obligations prior to the Petition
                                Date is subject to any contest, set-off, avoidance,
                                impairment, disallowance, recharacterization, reduction,
                                subordination (whether equitable, contractual, or
                                otherwise), recoupment, recovery, rejection, attack, effect,
                                counterclaims, cross-claims, defenses, or any other
                                challenge or claim (as defined in the Bankruptcy Code) of
                                any kind, any cause of action or any other challenge of any
                                nature under or pursuant to the Bankruptcy Code or any
                                other applicable domestic or foreign law or regulation or
                                otherwise by any person or entity;

                         (E)    The Debtors and their estates have no claims, objections,
                                challenges, causes of action, and/or choses in action,
                                including any Avoidance Actions, against any of the
                                Prepetition Netting Buyers and their affiliates or any of
                                their respective Representatives;

                         (F)    The Debtors have, on behalf of each of their estates and any
                                party that may try to claim by, through, or on behalf of the
                                Debtors’ estates, waived, discharged, and released any right
                                to challenge any of the Prepetition Netting Obligations or
                                the validity, extent and priority of the Prepetition Netting
                                Liens;

                         (G)    The Prepetition Netting Obligations constitute allowed,
                                secured claims within the meaning of sections 502 and 506
                                of the Bankruptcy Code;

                         (H)    The Debtors have been and are in default of the obligations
                                subject to the Prepetition Netting Agreements, including as
                                a result of the Chapter 11 Cases, and one or more Events of
                                Default or Default Terminations (as defined in the


                                         22
19-12226-scc        Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05                 Main Document
                                              Pg 23 of 78


                                           Prepetition Netting Agreements) has occurred and is
                                           continuing;

                                  (I)      The Prepetition Netting Buyers could not be compelled to
                                           continue to perform under the Prepetition Netting
                                           Agreements, and all transactions thereunder, following the
                                           Petition Date; and

                                  (J)      (i) the Prepetition Netting Buyers are “financial
                                           participants” and/or “financial institutions,” as the case may
                                           be, as such terms are defined in section 101 of the
                                           Bankruptcy Code and (ii) the Prepetition Netting
                                           Agreements by and between the Debtors and the
                                           Prepetition Netting Buyers are “master netting agreements”
                                           and, without limiting the characterization of the Prepetition
                                           Netting Agreements as master netting agreements, the
                                           grants therein constitute “security agreements or
                                           arrangement or other credit enhancements,” as such terms
                                           are defined and/or used in sections 101 and 741 of the
                                           Bankruptcy Code and, as such, are therefore safe harbored
                                           contracts under the applicable provisions of the Bankruptcy
                                           Code.

                  d.      Stipulations Subject to Freddie Mac’s Rights. The Debtors’ stipulations

 contained in this Interim Order shall not alter, impair, or otherwise affect Federal Home Loan

 Mortgage Corporation’s (“Freddie Mac”) rights, claims, interests, powers or prerogatives.

         H.      Government Sponsored Entities

                  a.      Fannie Mae; Servicing Rights and Reservation.                     Notwithstanding

 anything to the contrary contained in the DIP Repo Documents, this Interim Order, or the Cash

 Flow DIP Order,15 no lien or security interest granted by the DIP Repo Documents or this

 Interim Order shall (a) attach to, modify, include or otherwise affect mortgage servicing rights

15
     For purposes herein, the “Cash Flow DIP Order” means that certain Interim Order Pursuant to 11 U.S.C.
     §§ 105, 361, 362, 363, 364, 503 and 507 (A) Authorizing the Debtors to Obtain Postpetition Senior Secured
     Superpriority Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and
     Superpriority Claims, (D) Granting Adequate Protection, (E) Modifying the Automatic Stay, (F) Scheduling a
     Final Hearing, and (G) Granting Related Relief or any final order entered with respect thereto.



                                                      23
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 24 of 78


 or servicer advance receivables with respect to mortgages which are now or hereafter serviced

 or subserviced by Stearns Lending (or any of its affiliates) for the Federal National Mortgage

 Association (“Fannie Mae”). Furthermore, notwithstanding anything to the contrary in the DIP

 Repo Documents or this Interim Order, no lien or administrative expense claim is granted with

 respect to (i) any right or asset of any Debtor or any non-Debtor affiliate under that certain

 Mortgage Selling and Servicing Contract between Stearns Lending and Fannie Mae effective

 April 15, 2002 (together with all supplements, addendums, modifications, amendments, and

 related agreements, the “Fannie Mae Lender Contract”) or (ii) any asset that is the subject of

 any lien or pledge for the benefit of Fannie Mae, except as expressly set forth in a written

 agreement hereafter executed by Fannie Mae, and in all cases subject to the terms of such

 Fannie Mae agreement. For the avoidance of doubt, and without limiting the foregoing, nothing

 in the DIP Repo Documents or this Interim Order subordinates, primes, grants a lien or

 administrative claim in, or otherwise impairs Fannie Mae’s interest in, or rights to, any property

 or collateral held or required to be held by the Debtors, the non-Debtor affiliates, Fannie Mae,

 or any other party in connection with the Fannie Mae Lender Contract. Furthermore, none of

 the rights related to loans and mortgages covered by the Fannie Mae Lender Contract (including

 any principal, interest, and funds for the payment of property taxes and insurance premiums

 collected by Stearns Lending in connection with its performance of its servicing or subservicing

 obligations under the Fannie Mae Lender Contract) are property of the Debtors’ estates under

 section 541 of the Bankruptcy Code and no lien is granted hereunder to any of the Debtors’ pre-

 petition or post-petition lenders therein. Fannie Mae reserves all rights in and under all of its

 agreements with the Debtors and the non-Debtor affiliates, including the Fannie Mae Lender

 Contract, none of which is impaired by the DIP Repo Documents or this Interim Order.

                                                24
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 25 of 78


                b.     Freddie Mac; Servicing Rights and Reservation. Notwithstanding

 anything to the contrary contained in the DIP Repo Documents, this Interim Order, or the Cash

 Flow DIP Order, no lien, security interest, or administrative expense claim granted by the DIP

 Repo Documents or this Interim Order (including, without limitation, any Prepetition Repo

 Facility Backup Liens or DIP Repo Liens) shall (a) attach to, modify, include or otherwise

 affect (i) mortgage servicing rights (if any) with respect to mortgage loans sold to Freddie Mac,

 (ii) any mortgage loan once it has moved to the “Settlement Lock” status under the Cash

 Program (as defined in the Freddie Mac Guide) or has entered the funding cycle under the

 Guarantor Program (as defined in the Freddie Mac Guide), or (iii) the “Servicing Collateral” (as

 defined and referenced in, and except as otherwise expressly authorized by that certain Third

 Amended, Restated and Supplemented Acknowledgment Agreement dated September 27, 2017

 amongst Freddie Mac, Stearns Lending, LLC, Wilmington Trust National Association, and

 NexBank SSB, as may be amended or modified pursuant to its express provisions, as expressly

 agreed to by Freddie Mac (the “Freddie Mac Acknowledgment Agreement”)), (b) attach to,

 modify, include or otherwise affect any cash, accounts, securities, or other collateral (and any

 proceeds thereof) pledged to Freddie Mac pursuant to any collateral pledge agreement or other

 security agreement between Stearns Lending and Freddie Mac, or (c) impair Freddie Mac’s

 rights, claims, remedies, powers, interests, payment or lien priority, or prerogatives set forth in

 the Freddie Mac Acknowledgment Agreement, that certain Customer Agreement between

 Freddie Mac and Stearns Lending executed on or about March 2, 2018 (the “Freddie Mac

 Customer Agreement”), the Freddie Mac Single-Family Seller/Servicer Guide (as amended

 from time to time, the “Freddie Mac Guide”), the Master Securities Forward Transaction

 Agreement between Freddie Mac and Stearns Lending, executed on or about July 2, 2019 (the

                                                25
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 26 of 78


 “Freddie Mac MSFTA”), the Purchase Documents (as defined in the Freddie Mac Guide), or

 any purchase contracts memorialized through Freddie Mac’s Loan Selling Advisor (or

 otherwise) (the “Freddie Mac Purchase Contracts”) (collectively, the “Freddie Mac

 Agreements”). Notwithstanding anything to the contrary in the DIP Repo Documents or this

 Interim Order, no lien or administrative expense claim is granted with respect to any right or

 asset of the Debtors or any non-Debtor affiliate under the Freddie Mac Agreements, except as

 expressly provided in the Freddie Mac Acknowledgment Agreement and in all cases subject to

 the terms of such agreement.


                c.     Ginnie Mae Reservation. Notwithstanding anything to the contrary

 contained in the DIP Repo Documents, this Interim Order, or the Cash Flow DIP Order, no lien

 or security interest granted by the DIP Repo Documents or this Interim Order shall (a) attach to,

 modify, include or otherwise affect the mortgages as defined in that certain Ginnie Mae

 Mortgage-Backed Securities Guide (the “Ginnie Mae Guide” and, together with all other

 agreements, amendments, memorandums and supplements thereto with Ginnie Mae,

 the “Ginnie Mae Agreements”), including, but not limited to, the related mortgage servicing

 rights with respect to mortgages which are now or hereafter serviced by Stearns Lending (or any

 of their respective affiliates) that back Government National Mortgage Association (“Ginnie

 Mae”) securities, except as expressly consented to by Ginnie Mae. For the avoidance of doubt,

 and without limiting the foregoing, nothing in the DIP Repo Documents or this Interim Order

 subordinates, primes, grants a lien or administrative claim in, or otherwise impairs Ginnie

 Mae’s interest in, or rights to, the mortgages backing the Ginnie Mae securities and any related

 collateral, including, but not limited to, cash, accounts or collateral held or required to be held


                                                26
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                           Pg 27 of 78


 by the Debtors, the non-Debtor affiliates, Ginnie Mae, or any other party in connection with the

 Ginnie Mae Agreements. Ginnie Mae reserves all rights pursuant to 12 U.S.C. § 1721(g), and

 all rights in all of its agreements with the Debtors and the non-Debtor affiliates, including the

 Ginnie Mae Agreements, none of which is impaired by the DIP Repo Documents or the Interim

 Order.

          I.   Permitted Prior Liens. Nothing herein shall constitute a finding or ruling by this

Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected, or

nonavoidable. Moreover, nothing shall prejudice the rights of any party in interests to challenge

the validity, priority, enforceability, seniority, avoidability, perfection, or extent of any alleged

Permitted Prior Lien.

          J.   Transactions in the Ordinary Course of Business.

                a.      Prior to the Petition Date, in the ordinary course of its business, Stearns

 Lending sold and repurchased mortgage loans and related assets pursuant to the Prepetition

 Repo Facilities. From and after the entry of this Interim Order, Stearns Lending’s sales and

 repurchases of mortgage loans and related assets pursuant to the DIP Repo Facility shall

 constitute transactions in the ordinary course of Stearns Lending’s business within the meaning

 of section 363(c)(1) of the Bankruptcy Code.

                b.      Prior to the Petition Date, in the ordinary course of business, Stearns

 Lending entered into transactions under the Prepetition MSFTAs for the purchase or sale of

 mortgage-backed and other securities, including pursuant to “when-issued,” “to-be-announced,”

 “dollar roll” and other transactions. From and after the date of this Interim Order, Stearns

 Lending’s entry into such transactions under the DIP MSFTAs shall constitute transactions in



                                                 27
19-12226-scc     Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                         Pg 28 of 78


 the ordinary course of Stearns Lending’s business within the meaning of section 363(c)(1) of

 the Bankruptcy Code.

       K.      Safe Harbors. The DIP Repo Facility, the DIP Netting Agreement, and the DIP

MSFTAs each constitute, as applicable, a “repurchase agreement,” a “securities contract,” a

“forward contract,” a “swap agreement,” and a “master netting agreement,” as such terms are

defined in sections 101(47), 741(7)(A), 101(25), 101(53B), and 101(38A) of the Bankruptcy

Code, respectively, and each non-Debtor party thereto, including the DIP Repo Agent and the

other DIP Repo Parties, is a “financial institution” within the meaning of section 101(22) of the

Bankruptcy Code, a “financial participant” within the meaning of section 101(22A) of the

Bankruptcy Code, and/or a “repo participant” within the meaning of section 101(46) of the

Bankruptcy Code, and is and shall be entitled to the safe harbor protections, rights, and remedies

set forth in the Bankruptcy Code, including, but not limited to, sections 362(b)(6), 362(b)(7),

362(b)(17), 362(b)(27), 362(o), 546(e), 546(f), 546(g), 546(j), 548(c), 548(d)(2), 555, 556, 559,

560, and 561 of the Bankruptcy Code, in these Chapter 11 Cases, subject to the terms of this

Interim Order. No action or inaction of any DIP Repo Party, including any determination to

provide any funding under the Prepetition MSFTAs and the Bridge Order, shall constitute a

waiver by such DIP Repo Party of any rights and remedies under the safe harbor protections of

the Bankruptcy Code.

       L.      No Waiver. Subject to certain conditions, the Prepetition Repo Parties have

agreed to not exercise remedies after the occurrence of events of default under the Prepetition

Repo Facilities, caused by, among other defaults, the Debtors commencing these Chapter 11

Cases for a period not less than four (4) business days after the Petition Date (the “Bridge

Period”) unless this Interim Order is entered on or before the expiration of such Bridge

                                               28
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 29 of 78


Period. Such forbearance is not to be construed as a waiver by the Prepetition Repo Parties of

any of their respective rights or remedies under the Prepetition Repo Facilities, or the safe harbor

protections of the Bankruptcy Code, as applicable, and is subject to the terms and conditions set

forth in their respective forbearance agreements.

          M.   Interim Relief. Interim relief is necessary to avoid immediate and irreparable

harm. The Prepetition Repo Facility Parties under the Prepetition Repo Facilities, the Prepetition

MSFTA Counterparties under the Prepetition MSFTAs, and the Prepetition Netting Buyers under

the Prepetition Netting Agreement, have the right to terminate such facilities under sections

362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27), 555, 556, 559, 560 and 561 of the Bankruptcy

Code, but have agreed to refrain from doing so pending entry of this Interim Order upon the

terms and conditions set forth herein and in the DIP Repo Documents. Accordingly, good cause

has been shown for the entry of this Interim Order.

          N.   Findings Regarding the DIP Facilities.

                a.     Good Cause. Good cause has been shown for the entry of this Interim

 Order.

                b.     Immediate Need for Postpetition Liquidity. An immediate need exists for

 the Debtors to obtain access to liquidity in order to continue their operations and to administer

 and preserve the value of their estates. The ability of the Debtors to maximize value for all

 stakeholders requires the availability of the DIP Facilities and the other financial

 accommodations pursuant to the DIP Repo Documents.              Given the unique nature of the

 Debtors’ capital requirements, in the absence of the availability of such funds and liquidity in

 accordance with the terms of the DIP Repo Documents and this Interim Order, the continued

 operation of the Debtors’ businesses would not be possible, and serious and irreparable harm to

                                                29
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 30 of 78


 the Debtors and their estates and creditors would occur. The Debtors do not have sufficient

 available sources of working capital or other liquidity to operate their businesses in the ordinary

 course without access to the DIP Facilities and the other financial accommodations pursuant to

 the DIP Repo Documents. Consummation of the transactions contemplated by the DIP Repo

 Documents pursuant to the terms of this Interim Order therefore is in the best interests of the

 Debtors’ estates.

                c.     No Liquidity Available on More Favorable Terms. Given their financial

 condition and capital structure, despite diligent efforts, the Debtors are unable to reasonably

 obtain postpetition liquidity from sources other than the DIP Repo Parties on terms more

 favorable than those set forth in this Interim Order and the DIP Repo Documents. The Debtors

 have been unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

 Bankruptcy Code as an administrative expense. The Debtors have also been unable to obtain

 secured credit from other sources (i) having priority over that of administrative expenses of the

 kind specified in sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (ii) secured only

 by a lien on property of the Debtors and their estates that is not otherwise subject to a lien; or

 (iii) secured solely by a junior lien on property of the Debtors and their estates that is already

 subject to a lien. Liquidity on a postpetition basis is not otherwise available without (x)

 granting to the DIP Repo Parties, the DIP Superpriority Claims and the DIP Repo Liens as set

 forth herein; (y) upon entry of this Interim Order, providing for the repurchase and repayment of

 the assets and related liabilities subject to the Prepetition Repo Facilities (and assumption and

 assignment of the Prepetition MSFTAs), thereby repaying all of the Prepetition Obligations; and

 (z) the other protections set forth in this Interim Order and the DIP Repo Documents. Granting

 the DIP Superpriority Claims and DIP Repo Liens and allowing the repurchase and repayment

                                                30
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 31 of 78


 of the assets subject to the Prepetition Repo Facilities pursuant to the DIP Repo Facility as

 described herein are conditions to the DIP Repo Parties’ agreements to provide the Debtors with

 the necessary liquidity they need under the DIP Repo Documents. The DIP Superpriority

 Claims against Stearns Lending shall be granted on a superpriority administrative expense basis

 and shall be senior to all other administrative expense or other claims and any superpriority

 claims that may be granted in these Chapter 11 Cases. Holdco, as the direct parent company of

 Stearns Lending, will receive direct and indirect benefits from the transactions contemplated by

 the DIP Repo Documents and the Bridge Order, and its guaranty of the DIP Repo Obligations,

 obligations of Stearns Lending arising under the DIP MSFTAs, and obligations of Stearns

 Lending arising under the Bridge Order on a superpriority administrative expense basis is in the

 best interests of the Debtors’ estates. The superpriority administrative expense claims against

 Holdco granted hereunder shall be senior to all other administrative expense or other claims and

 any other superpriority claims that may be granted in these Chapter 11 Cases, other than the

 superpriority claim granted to the Cash Flow DIP Lender (as defined in the Cash Flow DIP

 Order), any claim granted to holders of the 9.375% Notes pursuant to section 507(b) of the

 Bankruptcy Code, and subject to the Carve-Out (as defined in the Cash Flow DIP Order) at

 Holdco.

                d.    Willingness to Provide Liquidity. The DIP Repo Parties have indicated a

 willingness to engage in the transactions contemplated by the DIP Facilities, the DIP Repo

 Documents and this Interim Order in reliance on, among other things, (i) the entry by the

 Bankruptcy Court of this Interim Order and the Final Order, (ii) approval by the Bankruptcy

 Court of the terms and conditions of the DIP Repo Documents with respect to the DIP Repo

 Obligations, and (iii) entry of findings of the Bankruptcy Court that, among other things, (A) the

                                                31
19-12226-scc        Doc 90        Filed 07/11/19 Entered 07/11/19 08:35:05                 Main Document
                                                Pg 32 of 78


 DIP Facilities and the other financial accommodations pursuant to the DIP Repo Documents are

 essential to the Debtors’ estates and are being extended in good faith, (B) the DIP Superpriority

 Claims and the DIP Repo Liens will have the protections provided for in sections 363(m) and

 364(e) of the Bankruptcy Code, and (C) all terms of this Interim Order will have the protections

 provided for in section 363(m) of the Bankruptcy Code.


                  e.      Right to Liquidation/Termination. Absent immediate entry of this Interim

 Order, the Prepetition Repo Parties under the Prepetition Agreements would assert and exercise

 their contractual right to terminate such agreements under sections 362(b)(6), 362(b)(7),

 362(b)(17), 362(b)(27), 555, 556, 559, 560 and 561 of the Bankruptcy Code, as the case may be.

                   f.     Good Faith (§§ 363(m) & 364(e)).

                          (i)      The DIP Repo Documents and the terms of this Interim Order were
                                   negotiated in good faith and at arm’s length among the Debtors,
                                   the DIP Repo Parties, and the Prepetition Repo Parties.16

                          (ii)     The DIP Repo Facility Parties are entering into the transactions
                                   pursuant to the DIP Repo Facility in good faith and are good faith
                                   purchasers within the meaning of section 363(m) and, to the extent
                                   applicable, section 364(e) of the Bankruptcy Code, and are
                                   therefore entitled to the full protection of section 363(m) and, to
                                   the extent applicable, section 364(e) of the Bankruptcy Code with
                                   respect to all aspects of the transactions contemplated by the DIP
                                   Repo Facility.

                          (iii)    The liquidity to be provided under the DIP Repo Documents, and
                                   any liquidity provided on a postpetition basis by the Bridge Order
                                   MSFTA Counterparties under the Bridge Order, shall be deemed to
                                   have been extended in good faith and for valid business purposes
                                   and uses, within the meaning of sections 363(m) and 364(e) of the
                                   Bankruptcy Code. The DIP Repo Parties, including the Bridge

16
     For purposes herein, the “Prepetition Repo Parties” means (a) the Prepetition Repo Facility Parties, (b) the
     Prepetition MSFTA Counterparties, and (c) the Prepetition Netting Buyers, in each case, in their respective
     capacities as such.



                                                       32
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                           Pg 33 of 78


                              Order MSFTA Counterparties in connection with the Bridge
                              Order, are therefore entitled to the protection and benefits of
                              sections 363(m) and 364(e) of the Bankruptcy Code and this
                              Interim Order to the extent applicable.

                g.     Final Hearing. At the Final Hearing, the Debtors will seek final approval

 of the proposed DIP Facilities and the other financial accommodations pursuant to the DIP

 Repo Documents pursuant to the Final Order, which shall be in form and substance acceptable

 to the DIP Repo Agent, the DIP Repo Parties and the Prepetition Repo Parties, in their sole and

 absolute discretion or as otherwise required under the relevant documents governing the parties’

 respective rights.   Notice of the Final Hearing and the Final Order will be provided in

 accordance with this Interim Order and no further notice, except as provided by this Interim

 Order, shall be required.

                h.     Immediate Entry. The Debtors have requested immediate entry of this

 Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and Local Bankruptcy Rule 4001-2 and,

 to the extent applicable, Bankruptcy Rule 4001(c)(2). The authorization granted herein on an

 interim basis to enter into the DIP Repo Documents and to enter into the transactions under or

 contemplated by the DIP Repo Documents, is necessary to avoid immediate and irreparable

 harm to the Debtors and their estates during the period beginning on the Petition Date through

 and including the date of the entry of the Final Order by this Court. This Court concludes that

 the entry of this Interim Order is in the best interests of the Debtors and their estates and

 creditors because it will, among other things, allow the Debtors to continue to operate in the

 ordinary course of their businesses and thereby maximize the value of their estates.

                i.     Notice. Notice of the Interim Hearing and the emergency relief requested

 in the Motion has been provided by the Debtors, whether by facsimile, email overnight courier


                                                33
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                           Pg 34 of 78


 or hand delivery, to certain parties as set forth in the Motion. Under the circumstances, the

 notice given by the Debtors of the Motion, the relief requested therein, and the Interim Hearing

 constitutes adequate notice thereof and complies with the Bankruptcy Rules and Local

 Bankruptcy Rules, and no further notice of the relief granted herein is necessary or required.

       O.      Section 506(c) Waiver. In the Final Order, the Debtors will request that no costs

or expenses of administration which have been or may be incurred in the Chapter 11 Cases or

any Successor Cases at any time shall be charged, pursuant to sections 105 or 506(c) of the

Bankruptcy Code or any other legal or equitable doctrine (including unjust enrichment) or any

similar principle of law, against any of the DIP Repo Parties.

       P.      Section 552(b). In the Final Order, the Debtors will request that the “equities of

the case” exception under section 552(b) shall not apply to the DIP Repo Parties (by its terms).

       Q.      No Marshaling/Applications of Proceeds. In the Final Order, the Debtors will

request that the DIP Repo Parties shall not be subject to the equitable doctrine of “marshaling” or

any other similar doctrine with respect to any obligations, liens or collateral acknowledged or

approved pursuant to this Interim Order or the Final Order.

               Based upon the foregoing findings and conclusions, the Motion and the record

before the Bankruptcy Court with respect to the Motion, and good and sufficient cause appearing

therefor,

               IT IS HEREBY ORDERED that:

               1.       Motion Granted. The Motion is granted on an interim basis to the extent

set forth herein. The Debtors are hereby authorized to enter into the DIP Repo Documents and

the DIP Repo Documents are hereby approved as described further below.




                                                34
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                           Pg 35 of 78


               2.       Objections Overruled. All objections to and reservations of rights with

respect to the interim relief sought in the Motion and to the entry of this Interim Order, to the

extent not withdrawn or resolved, are hereby overruled on the merits in their entirety.

Provisions Relating to the DIP Repo Facility

               3.       Authorizations to Enter Into the DIP Repo Facility. Pursuant to sections

105(a) and 363(b), and to the extent applicable, section 364(c) of the Bankruptcy Code, Stearns

Lending is immediately authorized and empowered to (i) enter into and perform its obligations

under the DIP Repo Facility Agreement, (ii) execute and deliver all other DIP Repo Documents

required or advisable to implement the DIP Facilities, and (iii) take all actions which may be

necessary or advisable for the performance by the Debtors under the DIP Repo Documents. The

Debtors are hereby authorized and directed, without need to obtain further Court approval, to pay

timely all amounts that are due and payable, or that become due and payable, under the DIP

Repo Documents.


               4.       Ordinary Course Transactions Approved. Pursuant to sections 105(a),

363(c)(1) and 363(f) of the Bankruptcy Code, Stearns Lending is authorized to sell and

repurchase mortgage loans and related assets pursuant to the DIP Repo Facility in the ordinary

course of business, free and clear of any and all liens, claims, encumbrances or other interests,

and any and all payments or proceeds remitted to the Prepetition Repo Parties pursuant to this

Interim Order, subject to paragraph 34 herein, shall be irrevocable and received free and clear of

any claim, charge, assessment, or other liability.




                                                 35
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                           Pg 36 of 78


               5.       Repurchase and Repayment of Prepetition Repo Facilities Approved.


                        a.    Pursuant to sections 362(b)(6), 362(b)(7), 555, 559, and 561 of the

 Bankruptcy Code, the Prepetition Repo Facilities and any related program documents are

 deemed terminated and closed out as of the date of the entry of this Interim Order, and the

 repurchase contemplated by this paragraph, thereby triggering Stearns Lending’s repurchase

 obligations. Pursuant to sections 105(a), 363(b), and 363(f), and, to the extent applicable,

 section 364(c) of the Bankruptcy Code, Stearns Lending is directed and authorized to

 repurchase, and shall repurchase, all assets sold pursuant to the terms of the Prepetition Repo

 Facilities and to pay the fees and expenses of any agents, securities intermediaries or custodians

 with respect thereto, and to sell, and shall sell, all such assets pursuant to the terms of the DIP

 Repo Facility Documents, thereby repurchasing and repaying the Prepetition Repo Facilities,

 including with proceeds from the sale of such assets under the DIP Repo Facility. Upon the

 repurchase and repayment of the Prepetition Repo Facility Obligations pursuant to the terms of

 the Prepetition Repo Master Repurchase Agreements (including, without limitation, all fees and

 expenses with respect thereto) and, in the case of BANA, the assignment of trades under the

 Prepetition MSFTAs, any existing liens securing the Prepetition Repo Facilities shall be deemed

 automatically and immediately released and terminated, and the Prepetition Repo Master

 Repurchase Agreements shall be deemed automatically and immediately terminated. For the

 avoidance of doubt, (i) the release of the Prepetition Repo Facility Liens securing the

 Prepetition Repo Facility Collateral shall be expressly contingent upon the indefeasible

 repayment, in full and in cash, of the Prepetition Repo Facility Obligations in the manner

 described above and (ii) the Prepetition Repo Facility Obligations shall be indefeasibly repaid in


                                                36
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                           Pg 37 of 78


 full, upon entry of this Interim Order, irrespective of whether the proceeds from the DIP Repo

 Facilities are sufficient to fund such repayments. To the extent any Prepetition Repo Facility

 Collateral also secures the Prepetition MSFTAs, such collateral shall not be released until the

 assumption and assignment of outstanding trades under the Prepetition MSFTAs to Barclays

 and Nomura pursuant to paragraph 7 of this Interim Order.


                        b.     Upon the receipt of payment by Wells Fargo of all obligations of

 Stearns Lending under the Wells Fargo Repo Facility pursuant to Paragraph 5(a) of this Interim

 Order, all Prepetition Repo Collateral held by, or under the direct or indirect control of, Wells

 Fargo shall be deemed to be DIP Repo Collateral, and Wells Fargo shall hold such DIP Repo

 Collateral in trust and as agent for the DIP Repo Agent pursuant to the terms of that certain

 Warehouse Payoff Agreement by and among Wells Fargo, the DIP Repo Agent, and Stearns

 Lending.

               6.       Backup Security for the DIP Repo Facility Parties.

                a.      Effective immediately upon entry of this Interim Order, and immediately

 upon the repurchase of the assets sold pursuant to the terms of the Prepetition Repo Facilities as

 contemplated by Paragraph 5 of this Interim Order, the Bankruptcy Court hereby grants,

 pursuant to section 364(c)(2) of the Bankruptcy Code, to the DIP Repo Agent, for the benefit of

 itself and the other DIP Repo Facility Parties valid, binding, enforceable, non-avoidable,

 automatically and properly perfected first-priority liens and security interests (collectively, the

 “DIP Repo Facility Backup Liens”) on the security identified and described in the DIP Repo

 Facilities (the “DIP Repo Facility Backup Collateral”), in each case, to secure Stearns

 Lending’s obligations under the DIP Repo Facility Documents;


                                                37
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                           Pg 38 of 78


                b.      The DIP Repo Facility Backup Liens are granted on the DIP Repo Facility

 Backup Collateral nunc pro tunc to the Petition Date without the necessity of the execution by

 the Debtors (or recordation or other filing or notice) of security agreements, control agreements,

 pledge agreements, financing statements, mortgages, schedules or other similar documents, or

 the possession or control by the applicable agents or any other DIP Repo Party. As set forth

 below in Paragraph 27 of this Interim Order, the DIP Repo Agent or any other DIP Repo Party

 may, but shall not be obligated to, execute, record, file, or notice such security agreements,

 control agreements, pledge agreements, financing statements, mortgages, schedules or other

 similar documents with respect to the DIP Repo Facility Backup Liens, or possess or control the

 DIP Repo Facility Backup Collateral, and the automatic stay of section 362(a) of the

 Bankruptcy Code shall be modified to the extent necessary to implement the foregoing.

Provisions Relating to DIP MSFTAs


               7.       Authorizations Regarding the DIP MSFTAs. Pursuant to sections 105(a)

and 363(b), and, to the extent applicable, section 364(c) of the Bankruptcy Code, Stearns

Lending is immediately authorized and empowered to (a) enter into and perform its obligations

under the DIP MSFTAs, (b) execute and deliver all other DIP Repo Documents required or

advisable to effect any DIP MSFTA, and (c) take all actions which may be necessary or

advisable for the performance by the Debtors under the DIP MSFTAs. In this regard, the

Prepetition Barclays MSFTA and the Prepetition Nomura MSFTA, each as amended and restated

on the DIP Closing Date, shall be deemed the DIP MSFTAs and the Debtors shall continue to

honor all obligations thereunder and under this Interim Order and the Bridge Order with respect

thereto.   Any open transactions under the Prepetition MSFTAs (other than the Prepetition


                                                38
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                           Pg 39 of 78


Barclays MSFTA and the Prepetition Nomura MSFTA and the Prepetition MSFTAs of any other

Prepetition MSFTA Counterparties that elect to keep their Prepetition MSFTAs open) shall be

assigned to and assumed by Barclays and Nomura pursuant to the terms of the DIP MSFTAs,

and Stearns Lending is directed and authorized to pay to such Prepetition MSFTA Counterparties

on the DIP Closing Date of the net amount of any “paired-off” trades under such Prepetition

MSFTAs (“Pair Offs”). Upon such assignment of open trades and the receipt by such Prepetition

MSFTA Counterparty of such payment in respect of any Pair-Offs, such Prepetition MSFTAs

shall be terminated, and any existing liens securing such Prepetition MSFTAs shall be deemed

automatically, immediately and irrevocably released and terminated; provided no Prepetition

MSFTA Liens shall be released or discharged, with respect to such Prepetition MSFTA

Counterparty, until such Prepetition MSFTA Counterparty is indefeasibly paid, in full and in

cash, the net dollar amount due in respect of any Pair Offs. For the avoidance of doubt, nothing

herein shall impair or be deemed to impair the rights of any party to a Prepetition MSFTA to

exercise any rights or remedies available to such party pursuant to the terms of such Prepetition

MSFTA.


               8.       Security for the DIP MSFTA Counterparties.

                a.      Effective immediately upon entry of this Interim Order, the Bankruptcy

 Court hereby grants valid, binding, enforceable, non-avoidable, automatically and properly

 perfected, postpetition first-priority liens and security interests, pursuant to section 364(c)(2) of

 the Bankruptcy Code (collectively, the “DIP MSFTA Liens”) to the DIP MSFTA

 Counterparties, in each case, to secure Stearns Lending’s obligations under the DIP MSFTAs

 (and, in the case of transactions taken thereunder pursuant to the Bridge Order, the Prepetition


                                                 39
19-12226-scc        Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                           Pg 40 of 78


 Barclays MSFTA and the Prepetition Nomura MSFTA) in, and right of setoff against, all

 Forward Collateral (as defined in the DIP MSFTAs) and all securities, money and other

 property, then or thereafter delivered by or on behalf of Stearns Lending under such DIP

 MSFTA to or for the benefit of the DIP MSFTA Counterparties in connection with such DIP

 MSFTA or any Transaction (as defined in the DIP MSFTAs), or then or thereafter held or

 carried by or on behalf of Stearns Lending in connection with the DIP MSFTA or any

 Transaction (as defined in the DIP MSFTAs) and, in each case, all proceeds of any of the

 foregoing (collectively, the “DIP MSFTA Collateral”).

                b.      The DIP MSFTA Liens are granted on the DIP MSFTA Collateral nunc

 pro tunc to the Petition Date without the necessity of the execution by the Debtors (or

 recordation or other filing or notice) of security agreements, control agreements, pledge

 agreements, financing statements, mortgages, schedules or other similar documents, or the

 possession or control by the applicable agents or any other DIP Repo Party. As set forth below

 in Paragraph 27 of this Interim Order, the DIP Repo Agent or any other DIP Repo Party may,

 but shall not be obligated to, execute, record, file, or notice such security agreements, control

 agreements, pledge agreements, financing statements, mortgages, schedules or other similar

 documents with respect to the DIP MSFTA Liens, or possess or control the DIP MSFTA

 Collateral, and the automatic stay of section 362(a) of the Bankruptcy Code shall be modified to

 the extent necessary to implement the foregoing.

               9.       Authorizations Relating to Prepetition MSFTAs and Rights of

Prepetition MSFTA Parties.

                a.      All Prepetition MSFTA Counterparties are hereby granted in this Interim

 Order the following rights, remedies and protections:

                                               40
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                          Pg 41 of 78


               (i)     The Prepetition MSFTA Counterparties may continue to exercise any and
                       all rights of set-off they may have in the ordinary course of business under
                       or in connection with the Prepetition MSFTAs, including, without
                       limitation, setting off any claim that arises from any marked to market
                       trade that results in a market value that is negative to the Debtors, against
                       any debt that arises from any marked to market trade that results in a
                       market value that is positive to the Debtors, regardless of whether such
                       debt and claim arose prior to or after the Petition Date; and

               (ii)    Any and all margin payments or other transfers made to a Prepetition
                       MSFTA Counterparty pursuant to the terms of a Prepetition MSFTA with
                       such party are and shall be treated as administrative expenses under
                       section 503(b) of the Bankruptcy Code.

                b.     In addition, the Debtors are authorized, but are not directed, to:

               (i)     Enter into forward transactions for the purchase or sale of mortgage-
                       backed and other securities and post margin as necessary pursuant to the
                       Prepetition MSFTAs, provided that such forward transactions are entered
                       into solely with the Prepetition MSFTA Counterparties on terms mutually
                       acceptable to the Debtors and the Prepetition MSFTA Counterparties; and
               (ii)    Meet any negative margin requirements in the ordinary course, consistent
                       with the terms of an applicable Prepetition MSFTA.

                c.     For the avoidance of doubt, all rights and obligations under each

 Prepetition MSFTA shall continue until such time as any such Prepetition MSFTA is assumed,

 rejected, or terminated in accordance with its terms.

Provisions Relating to DIP Netting Agreement

               10.     Authorizations Regarding the DIP Netting Agreement.              Pursuant to

sections 105(a) and 363(b) and, to the extent applicable, section 364(c) of the Bankruptcy Code,

Stearns Lending is immediately authorized and empowered to (a) enter into and perform its

obligations under the DIP Netting Agreement, (b) execute and deliver all other DIP Repo

Documents required or advisable to effect the DIP Netting Agreement, and (c) take all actions

which may be necessary or advisable for the performance by the Debtors under the DIP Netting

Agreement. Furthermore, the DIP Repo Agent is hereby authorized and empowered to exercise

                                                 41
19-12226-scc         Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05                       Main Document
                                                Pg 42 of 78


netting and setoff rights for the benefit of itself and the DIP Netting Parties in accordance with,

and subject to, the terms and conditions set forth in the DIP Netting Agreement. For the

avoidance of doubt, pursuant to sections 362(b)(27) and 561 of the Bankruptcy Code, the

Prepetition Netting Agreements shall be deemed terminated and closed out, and the Prepetition

Netting Liens and Prepetition Netting Collateral shall be deemed released and terminated upon

(i) the indefeasible payment of the Prepetition Repo Facility Obligations, in full and in cash,

pursuant to Paragraph 5 of this Interim Order and (ii) the assumption and assignment of

outstanding trades under the Prepetition MSFTAs to Barclays and Nomura pursuant to Paragraph

7 of this Interim Order.

                  11.       Security for the DIP Netting Parties.

                            a.       Effective immediately upon entry of this Interim Order, the

 Bankruptcy Court hereby grants valid, binding, enforceable, non-avoidable, automatically and

 properly perfected, postpetition first-priority liens and security interests, pursuant to section

 364(c)(2) of the Bankruptcy Code (collectively, the “DIP Netting Liens” and, together with the

 DIP Repo Facility Backup Liens and the DIP MSFTA Liens, the “DIP Repo Liens”) to the DIP

 Repo Agent, for the benefit of itself and the other DIP Netting Parties, in each case, to secure

 Stearns Lending’s obligations under the DIP Netting Agreement, as applicable, in:17

                  (i)       each Deposit Account, Securities Account or other trust or custodial
                            account maintained or required to be maintained under or in connection
                            with any DIP Repo Document;
                  (ii)      all property (including Security Entitlements) now or hereafter credited to
                            or held in any such account or otherwise held, or carried by or through, or


17
     Capitalized terms used but not defined in items (i) – (v) of this subsection shall have the meanings set forth in
     the DIP Netting Agreement.



                                                           42
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 43 of 78


                       subject to the control of any DIP Netting Party or agent thereof in
                       connection with a DIP Repo Document whether fully paid or otherwise;
               (iii)   all rights under the DIP Repo Documents, including, without limitation,
                       all rights of Stearns Lending in any obligations of any DIP Netting and all
                       rights of Stearns Lending in or to any transaction (including Clearing
                       Transactions), confirmations and agreements under the DIP Repo
                       Documents;
               (iv)    all Accounts, Chattel Paper, Commodity Accounts, Commodity Contracts,
                       Documents, General Intangibles, Instruments, Investment Property, Letter-
                       of-Credit Rights and Securities held under or constituting collateral or
                       security under or pursuant to any DIP Repo Documents; and
               (v)     All proceeds of the foregoing ((i) – (iv) collectively, the “DIP Netting
                       Collateral,” and, together with the DIP Repo Facility Backup Collateral
                       and the DIP MSFTA Collateral, the “DIP Repo Collateral”); provided,
                       however, that to the extent any DIP Repo Collateral also secures any
                       Prepetition Obligations, no security interest in such DIP Repo Collateral
                       shall attach until the indefeasible payment, in full and in cash, of such
                       Prepetition Obligations on the DIP Closing Date, pursuant to Paragraphs 5
                       and 7 of this Interim Order; and, provided further, however, that no
                       payment made on the DIP Closing Date in satisfaction of the Prepetition
                       Obligations shall be deemed to be defeasible solely due to the fact that the
                       Challenge Period has not expired.


                       b.     The DIP Netting Liens are granted on the DIP Netting Collateral

 nunc pro tunc to the Petition Date without the necessity of the execution by the Debtors (or

 recordation or other filing or notice) of security agreements, control agreements, pledge

 agreements, financing statements, mortgages, schedules or other similar documents, or the

 possession or control by the applicable agents or any other DIP Repo Party. As set forth below

 in Paragraph 27 of this Interim Order, the DIP Repo Agent or any other DIP Repo Party may,

 but shall not be obligated to, execute, record, file, or notice such security agreements, control

 agreements, pledge agreements, financing statements, mortgages, schedules or other similar

 documents with respect to the DIP Netting Liens, or possess or control the DIP Netting




                                                43
19-12226-scc     Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                         Pg 44 of 78


 Collateral, and the automatic stay of section 362(a) of the Bankruptcy Code shall be modified to

 the extent necessary to implement the foregoing.

DIP Superpriority Claims

               12.    Effective immediately upon entry of this Interim Order, the DIP Repo

Agent, on behalf of itself and the DIP Repo Parties, the DIP Netting Parties, and any agents or

custodians under the DIP Repo Documents, and the DIP MSFTA Counterparties are hereby

granted the DIP Superpriority Claims. The DIP Superpriority Claims against Stearns Lending

shall be senior to all, and not subject to any, other administrative expense or other claims,

including those arising under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 546(c),

546(d), 726, 1113, and 1114 of the Bankruptcy Code or any other superpriority claims that may

be granted in these cases, including, for the avoidance of doubt, the Cash Flow DIP Superpriority

Claims (as defined in the Cash Flow DIP Order) and shall not be subject to the Carve-Out (as

defined in the Cash Flow DIP Order). The DIP Superpriority Claims against Holdco shall be

senior to all other administrative expense or other claims and any other superpriority claims that

may be granted in these cases, other than the Cash Flow DIP Superpriority Claims, any

suprepriority claim granted to holders of the 9.375% Notes pursuant to section 507(b) of the

Bankruptcy Code, and subject to the Carve-Out (as defined in the Cash Flow DIP Order) at

Holdco.

               13.    Notwithstanding anything to the contrary in any order or in any other

document, in no event shall the Cash Flow DIP be paid down (by mandatory or voluntary

prepayment) while any portion of the DIP Repo Obligations remain outstanding.

Other Provisions Relating to the DIP Repo Documents



                                               44
19-12226-scc     Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                         Pg 45 of 78


               14.    Authorized Action. In furtherance of the foregoing, and without further

approval of this Court, each Debtor is authorized and directed to perform all acts, and to make,

execute and deliver all instruments and documents, that may be necessary or required for the

performance by the Debtors under the DIP Repo Documents, including, without limitation, the

creation and perfection of the DIP Repo Liens described in, provided for and perfected by this

Interim Order and the DIP Repo Documents on or before the end of the Challenge Period.

               15.    Validity of DIP Repo Obligations. Upon entry of this Interim Order, the

DIP Repo Documents shall represent valid, binding, and unavoidable obligations of the Debtors,

enforceable against the Debtors and their estates in accordance with their terms, subject to the

terms of this Interim Order. The DIP Repo Documents and this Interim Order constitute and

evidence the validity and binding effect of the DIP Repo Obligations of the Debtors, which DIP

Repo Obligations shall be enforceable against the Debtors, their estates and any successors

thereto, including any trustee or other estate representative appointed in the Chapter 11 Cases or

any case under chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11

Cases (each, a “Successor Case”). No obligation, payment or transfer to the DIP Repo Agent,

any other DIP Repo Party, or any other party to the DIP Repo Documents under the DIP Repo

Documents or this Interim Order shall be stayed, restrained, voidable, or recoverable under the

Bankruptcy Code or any applicable law (including under sections 502(d), 544, 548, or 549 of the

Bankruptcy Code), or subject to any defense, reduction, set-off, recoupment, claim or

counterclaim, except as otherwise expressly permitted herein.

               16.    Treatment of DIP Repo Liens. The DIP Repo Liens shall not be made

subject to or pari passu with any lien or security interest heretofore or hereafter granted in the

Chapter 11 Cases or any Successor Case. The DIP Repo Liens shall be valid and enforceable

                                               45
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 46 of 78


against any trustee or other estate representative appointed in the Chapter 11 Cases or any

Successor Case, upon the conversion of any of the Chapter 11 Cases to a case under chapter 7 of

the Bankruptcy Code (or in any Successor Case), and/or upon the dismissal of any of the Chapter

11 Cases or any Successor Case. No lien or interest avoided and preserved for the benefit of the

Debtors’ estates pursuant to section 551 of the Bankruptcy Code shall be pari passu with or

senior to the DIP Repo Liens. Notwithstanding anything else herein to the contrary, in no event

shall the Cash Flow DIP Collateral (as defined in the Cash Flow DIP Order) include, nor shall

the Cash Flow DIP Security Interests (as defined in the Cash Flow DIP Order) or any other liens

or interests attach to, the DIP Repo Collateral.

               17.     No Obligation to Make Purchases. The DIP Repo Parties shall have no

obligation to make purchases, enter into transactions, or otherwise extend any financial

accommodation under the DIP Facilities unless and until the DIP Closing Date has occurred and

the conditions precedent to the making of such purchases, entry into such other transactions or

other extension of financial accommodation, as the case may be, under the relevant DIP Repo

Documents have been satisfied in full or waived in accordance with the terms of the relevant DIP

Repo Documents.

               18.     Use of DIP Proceeds. From and after the Petition Date, the Debtors are

authorized, subject to the satisfaction of the terms and conditions set forth in this Interim Order

and the DIP Repo Documents, to use proceeds of the DIP Facilities (a) to pay the Prepetition

Obligations, (b) to effectuate the sale and repurchase of mortgage loans and related assets

pursuant to the DIP Repo Facility, and (c) to pay customary fees and closing costs in connection

with the DIP Facilities and DIP Repo Documents; provided, that, the use of such proceeds shall

be restricted as provided for in Paragraph 25 of this Interim Order.

                                                   46
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                           Pg 47 of 78


               19.     Costs, Fees, Expenses, Release, and Indemnification.


                       a.      The Debtors are authorized and directed to execute, deliver, and

 perform under the Agent Fee Letter and the Master Fee Letter. The Debtors are authorized and

 directed to pay any and all reasonable and documented fees and expenses of the DIP Repo

 Parties and other parties to the DIP Repo Documents in connection with the DIP Repo

 Documents, the DIP Facilities, the Prepetition Repo Facility Parties in connection with the

 Prepetition Repo Facilities, the Prepetition MSFTAs, and the Prepetition Netting Agreements,

 including administrative agent fees, custodial fees, and the fees and expenses of attorneys

 (including Hunton Andrews Kurth LLP, as counsel to Barclays Bank PLC, Milbank LLP and

 Alston & Bird LLC, as counsel to Nomura Corporate Funding Americas, LLC , and Davis Polk

 & Wardwell LLP, as counsel to Bank of America, N.A.), advisors, accountants and other

 consultants, whether incurred before, on or after the Petition Date and whether or not the

 transactions contemplated hereby are consummated, including fees and expenses incurred in

 connection with (i) the preparation, negotiation and execution of this Interim Order, the DIP

 Repo Documents, any forbearance agreement, and all related documents; (ii) the syndication

 and funding of any of the DIP Facilities; (iii) the creation, perfection or protection of the DIP

 Repo Liens (including all search, filing and recording fees); (iv) the on-going administration of

 the DIP Repo Documents (including the preparation, negotiation and execution of any

 amendments, consents, waivers, assignments, restatements or supplements thereto) and the

 Chapter 11 Cases (including the filing of any proofs of claim); (v) the enforcement of the DIP

 Repo Documents or this Interim Order and related documents; (vi) any refinancing or

 restructuring of the DIP Facilities; and (vii) any legal proceeding relating to or arising out of the


                                                 47
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                          Pg 48 of 78


 DIP Facilities or the other transactions contemplated by the DIP Repo Documents or this

 Interim Order, including the Chapter 11 Cases, in each of the foregoing cases solely to the

 extent set forth in the applicable DIP Repo Documents and Prepetition Agreements. Payment

 of all such professional fees and expenses shall be made upon delivery of an invoice (which

 need not contain any itemized details as to the relevant fees and expenses) and shall not be

 subject to allowance by the Bankruptcy Court or to the U.S. Trustee guidelines. Such fees and

 expenses shall not be subject to any offset, defense, claim, counterclaim or diminution of any

 type, kind or nature whatsoever.


                       b.      The Debtors, on behalf of themselves and their respective estates,

 forever and irrevocably release, discharge, and acquit all former, current and future DIP Repo

 Parties, affiliates of the DIP Repo Parties, and each of their respective former, current and future

 officers, employees, directors, agents, representatives, owners, members, partners, financial and

 other advisors and consultants, legal advisors, shareholders, managers, consultants, accountants,

 attorneys, affiliates, and predecessors and successors in interest, of and from any and all claims,

 demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and

 obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,

 damages, injuries, reasonable attorneys’ fees, costs, expenses, or judgments of every type,

 whether known, unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued,

 fixed, contingent, pending or threatened including, without limitation, all legal and equitable

 theories of recovery, arising under common law, statute or regulation or by contract, of every

 nature and description, arising out of, in connection with, or relating to the DIP Repo

 Documents, the DIP Facilities, and the Debtors’ use of the liquidity provided thereunder and


                                                 48
19-12226-scc      Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                           Pg 49 of 78


 hereunder, including, without limitation, (x) any so-called “lender liability” or equitable

 subordination claims or defenses, (y) any and all claims and causes of action arising under the

 Bankruptcy Code, and (z) any and all claims and causes of action with respect to the validity,

 priority, perfection or avoidability of the liens or claims of the DIP Repo Parties.

                        c.      The DIP Repo Parties shall have no liability to any third party

 relating to the DIP Repo Documents, the DIP Facilities, and the Debtors’ use of the liquidity

 provided thereunder and hereunder, and shall not, by virtue of entering into the transactions

 contemplated by the DIP Facilities or otherwise complying with the DIP Repo Documents or

 this Interim Order, be deemed to be in control of the operations of the Debtors, to owe any

 fiduciary duty to the Debtors, their respective creditors, shareholders, or estates. The Debtors

 shall, and are hereby authorized to, indemnify and hold harmless the DIP Repo Parties and their

 respective affiliates and Representatives (the “Indemnified Parties”) from and against all losses,

 liabilities, claims, damages, penalties, actions, judgments, suits, expenses or disbursements of

 any nature whatsoever arising out of or relating to the DIP Repo Documents or this Interim

 Order, including the syndication of any obligations thereunder, and the Debtors’ use of the

 liquidity provided thereunder; provided, however, that the foregoing indemnity shall not apply

 to any actions of any Indemnified Parties determined in a final non-appealable judgment to

 constitute fraud or willful misconduct. This indemnification shall survive and continue for the

 benefit of all such persons or entities.

                20.     Modification of DIP Repo Documents. The Debtors and the DIP Repo

Parties, as applicable, are authorized, subject to the DIP Repo Documents, to implement, in

accordance with the terms of the respective DIP Repo Documents, any amendments, waivers,

consents or other modifications to or under the DIP Repo Documents (including any change to

                                                 49
19-12226-scc         Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05                     Main Document
                                                Pg 50 of 78


the number or composition of DIP Repo Facility Purchasers or DIP MSFTA Counterparties)

without further order of this Court unless such amendment, waiver, consent or other modification

(a) restricts, limits or prohibits any payments required pursuant to Paragraph 19 of this Interim

Order, or (b) shortens the maturity or the scheduled termination date thereunder.

                  21.      Chapter 11 Milestones. Subject to the Court’s availability, the Debtors

shall comply with the milestones set forth below:18


         (i)      On or before the date that is three (3) days following the Petition Date, the
                  Debtors shall have filed with the Bankruptcy Court the Bid Procedures Motion, an
                  Acceptable Plan, and a disclosure statement reasonably satisfactory to the DIP
                  Repo Agent (at the direction of the Required Purchasers) with respect to such
                  Acceptable Plan;

         (ii)     On or before the earlier of the date that is thirty (30) days following entry this
                  Interim Order and the Cash Flow DIP Order or thirty five (35) days following the
                  Petition Date, the orders approving the relief granted in the Interim Order and the
                  Cash Flow DIP Order on a final basis shall have been entered by the Bankruptcy
                  Court, and such orders shall not have been amended, modified or supplemented
                  (or any portions thereof reversed, stayed or vacated) other than as agreed in
                  writing by the DIP Repo Agent (at the direction of the Required Purchasers);

         (iii)    On or before the date that is thirty (30) days following the Petition Date, the Bid
                  Procedures Order shall have been entered by the Bankruptcy Court, and such
                  order shall not have been amended, modified or supplemented (or any portions
                  thereof reversed, stayed or vacated) other than as agreed in writing by the DIP
                  Repo Agent (at the direction of the Required Purchasers);

         (iv)     On or before the date that is sixty (60) days following the Petition Date, the
                  Debtors shall have obtained the Bankruptcy Court’s approval of a disclosure
                  statement for an Acceptable Plan and solicitation procedures contemplating
                  completion of a confirmation hearing with respect to an Acceptable Plan no later
                  than one hundred fifteen (115) days following the Petition Date, which disclosure
                  statement and solicitation procedures must otherwise be in form and substance
                  reasonably acceptable to the Required Purchasers, and the Bankruptcy Court’s
                  approval of such disclosure statement and solicitation procedures shall not have
18
     Capitalized terms used but not defined in this subsection shall have the meanings set forth in the Master
     Refinancing Agreement.



                                                          50
19-12226-scc         Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05                     Main Document
                                                Pg 51 of 78


                  been amended, modified or supplemented (or any portions thereof reversed,
                  stayed or vacated) other than as agreed in writing by the DIP Repo Agent (at the
                  direction of the Required Purchasers);

         (v)      On or before the date that is one hundred twenty (120) days following the Petition
                  Date, the Debtors shall obtain entry of an order of the Bankruptcy Court
                  confirming an Acceptable Plan, which order (i) shall be (x) in form and substance
                  satisfactory to the Required Purchasers, to the extent relating to the termination of
                  the commitments under the DIP Warehouse Facility Agreements, the payment in
                  full in cash and full discharge of the obligations under the DIP Facilities, and
                  releases and other exculpatory provisions for the Secured Parties and (y)
                  otherwise in form and substance reasonably satisfactory to the Required
                  Purchasers, and (ii) shall not have been amended, modified or supplemented (or
                  any portions thereof reversed, stayed or vacated) other than as agreed in writing
                  by the DIP Repo Agent (at the direction of the Required Purchasers); and

         (vi)     On or before the date that is one hundred thirty five (135) days following the
                  Petition Date, the effective date of an Acceptable Plan shall have occurred and all
                  obligations under the DIP Facilities shall have been indefeasibly paid in full in
                  cash.

                  22.      Rights and Remedies Following a DIP Termination Event.

                           a.       Events of Default. The occurrence of any of the following events

 (in addition to the events of default and rights and remedies set forth in any of the DIP Repo

 Documents) shall constitute an event of default (collectively, the “DIP Events of Default”): 19

                            i. Failure to Enter Interim DIP Orders. Within five (5) Business Days
                               following the Petition Date, the Bankruptcy Court fails to enter the
                               Interim DIP Orders;

                           ii. Failure to Draw. Within five (5) Business Days following the Petition
                               Date, either (a) the Seller fails to enter into a new Transaction under
                               the DIP Warehouse Facility Agreements or (b) the Initial Term Loan
                               Commitment (as defined in the Corporate DIP Facility) is unavailable
                               for the Seller to draw;

                          iii. Failure to Enter Final DIP Orders, Final Cash Management Order or
                               Final OCB Order. Within thirty-five (35) calendar days following the

19
     Capitalized terms used but not defined in this subsection shall have the meanings set forth in the Master
     Refinancing Agreement.



                                                          51
19-12226-scc   Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                       Pg 52 of 78


                        entry of the Interim DIP Orders, the Bankruptcy Court fails to enter
                        the Final DIP Orders, the Final Cash Management Order or the Final
                        OCB Order;

                  iv. Failure to Pay DIP Repo Agent for its own account or the account of
                      any Purchaser. Failure to (a) make any payment of Price Differential
                      or Repurchase Price or make a payment of any other sum or amount
                      which has become due, whether by acceleration or otherwise, under
                      any of the DIP Warehouse Facility Agreements, including, without
                      limitation, payment in full in cash by the Termination Date or (b) pay
                      any Margin Deficit when due pursuant to any Repurchase Agreement;

                   v. Breach of Representation. Any representation or warranty of the the
                      Seller under any DIP Warehouse Facility Agreement is materially
                      incorrect;

                  vi. Breach of Covenant. A breach of any covenant or agreement of Seller
                      under any DIP Warehouse Facility Agreement;

                  vii. Breach of DIP Orders. The occurrence of a breach or violation by the
                       Debtors of the Interim Repo DIP Order or Interim Corporate DIP
                       Order (or, after entry thereof, the Final Repo DIP Order or Final
                       Corporate DIP Order) that has not been promptly cured or waived to
                       the satisfaction of the DIP Repo Agent (at the direction of the
                       Required Purchasers in their sole discretion), or the termination or
                       material reduction of the Commitments by the Corporate DIP Lenders
                       under the Corporate DIP Facility;

                 viii. Breach of OCB Orders or Cash Management Order. The occurrence
                       of a breach or violation by the Debtors of any Interim OCB Order (or,
                       after entry thereof, any Final OCB Order) or the Interim Cash
                       Management Order (or, after entry thereof, the Final Cash
                       Management Order) in each case, that has not been promptly cured or
                       waived to the satisfaction of the DIP Repo Agent (at the direction of
                       the Required Purchasers in their sole discretion);

                  ix. Conversion of any of the Cases. The conversion of any of the Cases to
                      a case under chapter 7 of the Bankruptcy Code and the appointment of
                      a chapter 7 trustee to effectuate the liquidation of the Debtors;

                   x. Dismissal of any of the Cases. The dismissal of any of the Cases;

                  xi. Appointment of a Chapter 11 Trustee; Loss of Exclusivity. (a)
                      Appointment of a chapter 11 trustee in any of the Cases pursuant to
                      section 1104 of the Bankruptcy Code or otherwise, or (b) any Debtor
                      loses the exclusive right to file a chapter 11 plan or plans in any of the

                                            52
19-12226-scc   Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                       Pg 53 of 78


                        Cases or to solicit acceptances thereof pursuant to section 1121 of the
                        Bankruptcy Code;

                  xii. Chapter 11 Milestones. The Debtors fail to comply with any of the
                       Chapter 11 Milestones in accordance with Article 8 of the Master
                       Refinancing Agreement; provided, however, that no DIP Event of
                       Default shall occur if the Debtors are unable to comply with any
                       Chapter 11 Milestone due to the Court’s unavailability;

                 xiii. Modification of DIP Orders or Certain Other Orders. Any reversal,
                       revocation or modification of any of the following orders without the
                       prior written consent of the DIP Repo Agent (at the direction of the
                       Required Purchasers in their sole discretion) (in the case of subclause
                       (d) below, other than a modification that is not adverse to any of the
                       rights, claims or interests of any Secured Party): (a) the Interim DIP
                       Orders (or, after entry thereof, the Final DIP Orders), (b) any Interim
                       OCB Order (or, after entry thereof, any Final OCB Order), (c) after
                       entry thereof, any order referred to in clause (e) of the Chapter 11
                       Milestones, (d) after entry thereof, any of the other orders referred to
                       in the Chapter 11 Milestones or (e) the Interim Cash Management
                       Order (or, after entry thereof, the Final Cash Management Order);

                 xiv. Loss or Suspension of Servicer or Issuer Status. Any Agency (a)
                      removes or suspends Seller’s status as an approved servicer or
                      issuer,(b) terminates of any of the GA Selling and Servicing
                      Agreements, or (c) engages in any setoff against any Collateral;

                  xv. Order Granting Relief of Automatic Stay to Third Party. The entry of
                      an order of the Bankruptcy Court granting any Person other than the
                      Secured Parties (in their capacities as such) relief from the automatic
                      stay in any of the Cases in a manner that is materially adverse to the
                      rights, claims or interests of any of the Secured Parties;

                 xvi. Order Granting Lien or Claim to Third Party. The entry of an order of
                      the Bankruptcy Court granting any Person other than the Secured
                      Parties (in their capacities as such) a Lien or claim in or against (a) any
                      of the Collateral, (b) any other material assets of the Seller, or any
                      other Debtor (other than, solely with respect to assets that do not, and
                      are not required to, constitute Collateral as to Liens existing as of the
                      Petition Date granted to the secure the Prepetition Notes), or (ii) Liens
                      permitted under the DIP Warehouse Facility Agreements or arising
                      under the Corporate DIP Facility; provided that it shall constitute an
                      Event of Default if the Seller or any other Debtor shall grant any Lien
                      to secure any indebtedness or obligations referred to in clause (xvii)
                      below);


                                             53
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                      Pg 54 of 78


                 xvii. Additional Indebtedness. The Seller or any other Debtor (a) issues or
                       incurs, or files a motion to issue or incur, any additional secured or
                       unsecured term loan debt, debt bonds, or other debt for borrowed
                       money (other than as provided for in the Corporate DIP Facility), or
                       (b) enters into, or files a motion to approve, any other debt
                       arrangements similar to a DIP Warehouse Facility Agreement;

                xviii. Termination of the Equity Commitment Letter or Investment
                       Agreement. The termination of the Equity Commitment Letter or the
                       Investment Agreement, other than in connection with the execution of
                       a Replacement Equity Commitment;

                 xix. Chapter 11 Plan Filing. The filing of any chapter 11 plan of
                      reorganization (or a disclosure statement describing a chapter 11 plan
                      of reorganization) in any of the Cases or any motion to approve a sale
                      agreement, any plan support agreement or any other asset purchase
                      agreement or similar agreement, in any such case, that does not
                      provide that all obligations of the the Seller with respect to the DIP
                      Warehouse Facility Agreements shall be indefeasibly paid in full in
                      cash as per the terms of such agreements (other than with respect to
                      any other asset purchase agreement or similar agreement relating to a
                      sale or disposition on terms and conditions consented to by the
                      Purchasers, subject to any applicable prepayment requirements set
                      forth herein or in any other DIP Warehouse Facility Agreement);

                  xx. Exercise of Remedies by Other Creditors. Exercise by any holder of
                      Prepetition Notes or any other creditor or any agent, trustee or other
                      representative on behalf of any creditor (other than the DIP Repo
                      Agent or the Required Purchasers in accordance with the
                      Administration Agreement and other relevant DIP Warehouse Facility
                      Agreements) of remedies (a) against any Collateral, or (b) in a manner
                      that is materially adverse to the rights, claims or interests of any of the
                      Secured Parties;

                 xxi. Sale, Transfer or Disposition of Servicing Rights. Any sale, transfer
                      or other disposition of (i) any mortgage servicing rights with respect to
                      any mortgage loans (including any manufactured housing loans) or
                      rights to reimbursement for advances related thereto or (ii) any other
                      assets of the Seller or any other Debtor and, in the case of this
                      subclause (ii), the sale, transfer or other disposition of such other asset
                      would materially impair the rights and claims of any of the Secured
                      Parties (as determined by Required Purchasers in their sole discretion)
                      in and to the Collateral (other than the sale, transfer or other
                      disposition of such servicing rights or assets occurring in the ordinary
                      course; provided that the outstanding Repurchase Price or other


                                             54
19-12226-scc   Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                       Pg 55 of 78


                        Secured Obligations (including any accrued and unpaid interest and
                        fees with respect thereto) owed to any of the Secured Parties with
                        respect to such sold mortgage servicing rights or any rights to
                        reimbursement for advances related thereto or, to the extent
                        constituting Collateral, other sold assets shall be repaid no later than
                        substantially concurrently with such sale, transfer or other
                        disposition);

                 xxii. Failure to Pay at Maturity. The occurrence of a DIP Maturity Date
                       Event of Default;

                xxiii. MSFTA Cross Default. An “event of default” (as such term is defined
                       in the applicable MSFTA) (in each case, subject to any applicable cure
                       period) occurs under any MSFTA (as defined herein);

                xxiv. Insolvency. An Act of Insolvency shall have occurred with respect to
                      the Guarantor;

                 xxv. Inability to Perform. The Seller, the Guarantor, or any Debtor shall
                      admit its inability to, or its intention not to, perform such Person’s
                      obligations under any of the DIP Warehouse Facility Agreements to
                      which it is a party; provided that the filing of any of the Cases or any
                      Specified Act of Insolvency with respect to the Debtors shall not, in
                      and of itself, be deemed any admission of Person’s inability to
                      perform;

                xxvi. Change in Control. The occurrence of a Change in Control;

                xxvii. Failure to Transfer. The Seller fails to transfer the Purchased Assets to
                       DIP Repo Agent or its designee on the applicable Purchase Date
                       (provided that the applicable Purchasers (or the DIP Repo Agent, on
                       behalf of the applicable Purchasers) have tendered the related
                       Purchase Price);

               xxviii. Judgment. A post-petition final judgment or judgments for the
                       payment of money in excess of $5,000,000 in the aggregate shall be
                       rendered against the Seller by one or more courts, administrative
                       tribunals or other bodies having jurisdiction and the same shall not be
                       satisfied, discharged (or provision shall not be made for such
                       discharge) or bonded, or a stay of execution thereof shall not be
                       procured, within thirty (30) days from the date of entry thereof;

                xxix. Government Action. Any Governmental Authority or any person,
                      agency or entity acting or purporting to act under governmental or
                      regulatory authority (i) shall have taken any action to condemn, seize
                      or appropriate, or to assume custody or control of, all or any

                                             55
19-12226-scc   Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                       Pg 56 of 78


                        substantial part of the property of the Seller or any Affiliate thereof,
                        (ii) shall have taken any action to displace the management of the
                        Seller or any Affiliate thereof or (iii) shall have taken any action to
                        curtail its authority in any material respect in the conduct of the
                        business of the Seller or any Affiliate thereof, or any enforcement
                        action that either materially impairs the ability of the Seller, the
                        Guarantor, or any other Debtor to perform its obligations under the
                        DIP Warehouse Facility Agreements or prevents it from carrying on
                        its business or a substantial part thereof, and, in the case of this
                        subclause (iii), such action shall not have been discontinued or stayed
                        within thirty (30) days;

                 xxx. Servicer Default. Any third party servicer of any Purchased Assets is
                      in default of the applicable servicing agreement entered into between
                      such servicer and the Seller, and the relevant Seller has not, within
                      thirty (30) days of such default, (i) replaced such servicer with a
                      successor servicer approved by the DIP Repo Agent in its sole
                      discretion or (ii) repurchased all Purchased Assets subject to such
                      servicing agreement or any other servicing agreement with such
                      servicer;

                xxxi. Corporate Facility DIP Cross Default. The occurrence of an “Event of
                      Default” under the Corporate Facility DIP, as in effect on the date
                      hereof;

                xxxii. Assignment. Assignment or attempted assignment by the Seller, the
                       Guarantor, or any Debtor of any DIP Warehouse Facility Agreement
                       to which it is a party or any of its rights or obligations thereunder
                       without first obtaining the specific written consent of the DIP Repo
                       Agent (at the direction of the Required Purchasers in their sole
                       discretion), or the granting by the Seller of any Lien on any Purchased
                       Assets to any person other than DIP Repo Agent or any custodian or
                       agent acting on behalf of the DIP Repo Agent and relevant Purchasers;

               xxxiii. Security Interest. Any of the DIP Warehouse Facility Agreements
                       shall for any reason cease to create a valid, first priority security
                       interest in any material portion of the Collateral purported to be
                       covered thereby, or if any of the Collateral covered by such security
                       interest, or proceeds thereof, become subject to a security interest
                       granted to a third party;

               xxxiv. Occurrence of any other Event of Default. The occurrence of any
                      other event of default under any DIP Warehouse Facility Agreement
                      (beyond any grace period, and subject to any express notice
                      requirement, set forth in such DIP Warehouse Facility Agreement that


                                             56
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                           Pg 57 of 78


                            is applicable to such event) that has not been promptly cured or
                            waived to the satisfaction of the DIP Repo Agent (at the direction of
                            the Required Purchasers in their sole discretion);

                   xxxv. Enforceability. For any reason (i) the Seller, the Guarantor, or any
                         other Debtor shall seek to disaffirm, terminate, limit, challenge,
                         repudiate or reduce its obligations under any DIP Warehouse Facility
                         Agreement (or the Guaranty, as applicable) or otherwise challenge the
                         ability of DIP Repo Agent, any Purchasers or any other Secured Party
                         to enforce its rights and remedies thereunder or (ii) any DIP
                         Warehouse Facility Agreement or the DIP Guaranty, at any time shall
                         fail to be in full force and effect in all material respects in accordance
                         with its terms or shall not be enforceable in all material respects in
                         accordance with its terms;

                  xxxvi. Proposal of Chapter 11 Liquidating Plan. The proposal by the Debtors
                         or any other party in interest of a liquidating chapter 11 plan, which
                         contemplates the liquidation rather than the reorganization of the
                         Debtors under chapter 11 of the Bankruptcy Code.

                  xxxvii. Cash Collateral Termination Event. To the extent the Court enters an
                          order permitting the use of Cash Collateral (as defined in the
                          Bankruptcy Code), the termination of the right to use Cash Collateral
                          under such order (a “Cash Collateral Termination Event”); and

                 xxxviii. Breach of DIP Guaranty. A breach of any representation, covenant, or
                          agreement of the DIP Guarantor under the DIP Guaranty.

An Event of Default shall be deemed to be continuing unless expressly waived by DIP Repo

Agent (at the direction of the Required Purchasers in their sole discretion) in written notice to the

Seller.


                       b.      Upon the occurrence and during the continuance of a DIP Event of

 Default, the DIP Repo Agent (at the direction of the Required Purchasers in their sole

 discretion) may: (a) deliver a notice of a DIP Event of Default; (b) terminate any pending

 Funding or other extension of credit under any DIP Warehouse Facility Agreement, declare the

 Secured Obligations to be due and payable, and/or place an administrative hold on any deposit

 account, securities account or other bank account that constitutes Collateral; and (c)(i)

                                                 57
19-12226-scc           Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05                      Main Document
                                                  Pg 58 of 78


 immediately upon the occurrence of any Immediate Event of Default, and (ii) upon five (5)

 Business Days’ written notice to the Seller in the case of any DIP Event of Default (other than

 an Immediate Event of Default as specified in the DIP Repo Documents) (such period, the “DIP

 Forbearance Period”), exercise all other rights and remedies available to the DIP Repo Agent (at

 the direction of the Required Purchasers in their sole discretion), any Purchaser and/or any other

 Secured Party pursuant to and in accordance with any of the DIP Warehouse Facility

 Agreements, DIP Guaranty, any other DIP Repo Document, the Repo DIP Orders, or any order

 of the Bankruptcy Court or otherwise. In addition, any Purchaser, Secured Party, or any DIP

 Repo Party may exercise any rights to unilateral enforcement pursuant to the applicable DIP

 Repo Documents.

                              c.       The rights and remedies set forth herein are non-exclusive may be

 exercised without presentment, demand, protest or other notice of any kind (except for any

 notice expressly required hereunder), all of which are hereby expressly waived by each of the

 Seller and any other Debtor. For the avoidance of doubt, upon the occurrence and during the

 continuance of a DIP Event of Default, the interest rate that is used to calculate amounts due

 under the Repurchase Agreement (including Price Differential) shall automatically be the

 Default Rate without any further action required by DIP Repo Agent or any Purchaser party to

 any Repurchase Agreement.20

                      d.      Notwithstanding anything herein to the contrary, (i) if a DIP Event of

 Default exists at the end of the DIP Forbearance Period, then the DIP Repo Parties shall be

 permitted to immediately exercise all of their other rights and remedies under the DIP Repo
20
     Capitalized terms used but not defined in this subsection shall have the meanings set forth in the Master
       Refinancing Agreement.



                                                            58
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 59 of 78


 Documents, provided that nothing herein affects (x) the rights, duties and obligations of the

 parties to the Fannie Mae Lender Contract or (y) the rights, duties and obligations of the parties

 to the Freddie Mac Agreements or (z) the rights, duties and obligations of the parties under the

 Ginnie Mae Agreements; and (ii) the DIP Repo Parties shall not be required to permit any

 funding or other financial accommodation under the DIP Repo Documents during the DIP

 Forbearance Period unless and until the forgoing conditions shall have been satisfied during

 such period. The automatic stay provisions of section 362 of the Bankruptcy Code are hereby

 vacated and modified to the extent necessary, without the need for any further order of the

 Bankruptcy Court, to permit the DIP Repo Parties to exercise all rights and remedies under the

 DIP Repo Documents and under this Interim Order, in accordance with the terms of this Interim

 Order.

                e.    No failure on the part of the DIP Repo Agent or a DIP Repo Party to

 exercise, and no delay by the DIP Repo Agent or DIP Repo Party in exercising, any right,

 power or remedy under this Interim Order (including rights or remedies under the safe harbor

 protections of the Bankruptcy Code referenced in Paragraph J of this Interim Order) or the DIP

 Repo Documents shall operate as a waiver of any such right, power or remedy, nor shall any

 single or partial exercise by the DIP Repo Agent or a DIP Repo Party of any right, power or

 remedy under this Interim Order (including rights or remedies under the safe harbor protections

 of the Bankruptcy Code referenced in Paragraph J of this Interim Order) or the DIP Repo

 Documents preclude any other or further exercise thereof or the exercise of any other right,

 power or remedy.

               23.    Maintenance and Disposition of DIP Repo Collateral and Cash

Management. Until the indefeasible payment in full in cash of all DIP Repo Obligations and the

                                                59
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                           Pg 60 of 78


termination of the obligation of the DIP Repo Parties to extend liquidity pursuant to the DIP

Facilities, the Debtors shall maintain their cash management system as in effect as of the Petition

Date, (i) subject to the DIP Repo Documents, (ii) subject to the terms of this Interim Order, and

(iii) subject to any orders of the Bankruptcy Court with respect to the Debtors’ cash management

system. The Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion

of the DIP Repo Collateral (or the proceeds thereof) without the prior written consent of the DIP

Repo Agent or the DIP MSFTA Counterparties, as applicable, in accordance with the DIP Repo

Documents, as applicable (and no consent shall be implied from any other action, inaction, or

acquiescence by the DIP Repo Agent or the DIP MSFTA Counterparties, or from any order of

this Court), except as otherwise provided in the DIP Repo Documents or otherwise ordered by

the Bankruptcy Court.


               24.      Rights of Access and Information. Without limiting the rights of access

and information afforded the DIP Repo Parties under the DIP Repo Documents, the Debtors

shall be, and hereby are, required to afford Representatives, agents and/or employees of the DIP

Repo Agent reasonable access to: (a) the Debtors’ premises, (b) knowledgeable officers of the

Debtors, (c) the Debtors’ books and records, (d) the Debtors’ properties and other collateral of

any Debtor against whom such parties are granted DIP Repo Liens under this Interim Order, (e)

all reports and information furnished to (x) the holders of the 9.375% Notes pursuant to Section

4.16 of the Indenture between Wilmington Trust, N.A., Holdings dated August 8, 2013 (or their

advisors); (y) the Cash Flow DIP Lender (or its advisors) under the Cash Flow DIP Documents

and the Cash Flow DIP Order; and (z) Blackstone, it its capacity as Plan Sponsor (as defined in

Motion of Debtors for an Order (A) Approving the Plan Sponsor Selection Procedures; (B)


                                                60
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                          Pg 61 of 78


Establishing Notice Procedures; and (C) Granting Related Relief) (or its advisors); and (f) all

reports and information furnished to the Debtors by any joint venture parties, to the extent

permissible under the relevant joint venture documentation.         The Debtors shall reasonably

cooperate, consult with, and provide to the DIP Repo Agent and the DIP Repo Parties all such

information as may be reasonably requested.


               25.     Restrictions on Use of Proceeds of the DIP Repo Facility. None of the

DIP Repo Facilities or any proceeds thereof, or any portion of the Carve-Out (as defined in the

Cash Flow DIP Order), may be used to pay, directly or indirectly by the Debtors, non-Debtor

affiliates, the Creditors’ Committee, any trustee or other estate representative appointed in the

Chapter 11 Cases or any Successor Case, or any other party (or to pay any professional fees,

disbursements, costs, or expenses incurred in connection therewith) for any of the following

actions or activities without the written consent of the DIP Repo Agent, the DIP MSFTA

Counterparties, the Prepetition Repo Facility Parties, the Prepetition MSFTA Counterparties, and

the Prepetition Netting Buyers, as applicable: (a) to seek authorization to obtain liens or security

interests on any asset of the Debtors that constitutes the DIP Repo Collateral or is otherwise

subject to the DIP Repo Liens (other than Permitted Prior Liens) or claims that are senior to, or

on parity with, the DIP Superpriority Claims (other than as provided here for in this Interim

Order with respect to the DIP Superpriority Claims against Holdco); (b) to seek authorization to

obtain claims against the Debtors or their property that are senior to, or pari passu with, the liens

and claims identified in the preceding sub-clause (a); or (c) except as expressly set forth herein,

directly or indirectly prepare, assert, join, commence, support, or prosecute any action for any

claim, counterclaim, action, proceeding, application, motion, objection, defense, or other


                                                 61
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 62 of 78


contested matter seeking any order, judgment, determination, or any other relief against, or

adverse to the interests of, the Prepetition Repo Parties or the DIP Repo Parties and any of their

respective Representatives with respect to any transaction, occurrence, omission, action, or other

matter, including, without limitation, (i) any Avoidance Action, (ii) any “lender liability” claims

and causes of action, (iii) any action with respect to the validity, enforceability, priority and

extent of, or asserting any defense, counterclaim, or offset to, the DIP Repo Liens, the DIP

Superpriority Claims, or the DIP Repo Obligations, (iv) any action seeking to invalidate, modify,

reduce, expunge, disallow, set aside, avoid, or subordinate, in whole or in part, any of the

obligations identified in the preceding clause (iii), (v) any action seeking to modify any of the

rights, remedies, priorities, privileges, protections, and benefits granted to the parties hereunder

or under any of the documents referred to herein, including claims, proceedings, or actions that

might prevent, hinder, or delay any of such parties’ assertions, enforcement, realizations, or

remedies on or against their collateral and rights herein, or (vi) objecting to, contesting with, or

interfering with, in any way, such parties’ enforcement or realization upon any of their collateral

or rights, once a DIP Event of Default has occurred; provided that the Debtors shall be permitted

to challenge the validity of any alleged DIP Event of Default.

               26.     No Direct Obligation to Pay Allowed Fees; No Waiver of Right to Object

to Fees. The DIP Repo Parties shall not be responsible for payment or reimbursement of any

fees or disbursement of any professional incurred in connection with these Chapter 11 Cases, any

Successor Cases, or otherwise. Nothing in this Interim Order or otherwise shall be construed: (a)

to obligate the DIP Repo Parties in any way, to pay compensation to, or reimburse expenses of,

any professional or to guarantee that the Debtors have sufficient funds to pay such compensation

or reimbursement; (b) as consent to the allowance of any fees and expenses of any professionals;

                                                62
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                           Pg 63 of 78


or (c) to affect the rights of the DIP Repo Parties, or any other party in interest to object to the

allowance and payment of such fees and expenses.

               27.     Automatic Perfection of DIP Repo Liens.

                       a.      This Interim Order shall be sufficient and conclusive evidence of

 the validity, perfection, and priority of the DIP Repo Liens without the necessity of filing or

 recording financing statements, intellectual property filings, mortgages, notices of lien or

 similar instruments in any jurisdiction, taking possession of or control over any assets, or taking

 any other action to validate or perfect (in accordance with applicable non-bankruptcy law) the

 DIP Repo Liens or to entitle the DIP Repo Parties to their respective priorities granted herein.

                       b.      Notwithstanding the foregoing, and without in any way limiting

 Paragraph 6 above, the DIP Repo Parties are hereby authorized, but not required, to file or

 record (and to execute in the name of the Debtors), as their true and lawful attorneys, with full

 power of substitution, to the maximum extent permitted by law, financing statements,

 intellectual property filings, mortgages, notices of lien or similar instruments in any jurisdiction,

 take possession of or control over any assets, or take any other action, as they may elect, in

 order to validate and perfect the liens and security interests granted to them hereunder. Whether

 or not the DIP Repo Parties choose, in their sole discretion, to file such financing statements,

 intellectual property filings, mortgages, notices of lien or similar instruments in any jurisdiction,

 take possession of or control over any assets, or otherwise confirm perfection of the liens and

 security interests granted to the DIP Repo Parties hereunder, such liens and security interests

 shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to

 challenge, dispute or subordination (subject to the priorities set forth in this Interim Order)

 immediately upon entry of this Interim Order.

                                                 63
19-12226-scc       Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05                Main Document
                                           Pg 64 of 78


                       c.      The DIP Repo Parties may, but shall not be obligated to, obtain

 consents from any landlord, licensor, or any other party in interest to file mortgages, financing

 statements, notices of lien or similar instruments, or otherwise record or perfect their security

 interests and liens, in which case: (i) all such documents shall be deemed to have been recorded

 and filed as of the time and on the date of entry of this Interim Order; and (ii) no defect in any

 such act shall affect or impair the validity, perfection or enforceability of such liens. The

 automatic stay of section 362(a) of the Bankruptcy Code shall be modified to the extent

 necessary to permit the DIP Repo Parties to take all actions, as applicable, referenced in this

 sub-clause (c).

                       d.      The Debtors are authorized to execute and deliver promptly upon

 demand by the DIP Repo Parties all such financing statements, mortgages, notices and other

 documents as the DIP Repo Parties may reasonably request. The Debtors are authorized to, and

 shall, execute and deliver to the DIP Repo Parties, such agreements, financing statements,

 mortgages, instruments and other documents as the DIP Repo Parties may reasonably request to

 evidence, confirm, validate, or perfect the DIP Repo Liens and the failure by the Debtors to

 execute or deliver any documentation relating to the DIP Repo Liens shall in no way affect the

 validity, enforceability, nonavoidability, perfection, or priority of such liens.

                       e.      In lieu of obtaining such consents or filing any such mortgages,

 financing statements, notices of lien or similar instruments, the DIP Repo Parties may, but shall

 not be obligated to, file a true and complete copy of this Interim Order and, following entry of

 the Final Order, the Final Order, in any place at which any such instruments would or could be

 filed, together with a description of the DIP Repo Liens and DIP Repo Collateral, and such

 filings by the DIP Repo Parties shall have the same effect as if such mortgages, deeds of trust,

                                                  64
19-12226-scc      Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                             Pg 65 of 78


 financing statements, notices of lien or similar instruments had been filed as of the entry of this

 Interim Order.

                       f.       The automatic stay provisions of section 362 of the Bankruptcy

 Code are hereby vacated and modified to the extent necessary, without the need for any further

 order of the Bankruptcy Court, to permit the DIP Repo Parties to effectuate all the terms and

 provisions and exercise all rights and remedies under the DIP Repo Documents and this Interim

 Order.

               28.     Good Faith. The DIP Repo Parties have acted in good faith in connection

with this Interim Order and their reliance on this Interim Order is in good faith. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, in

accordance with sections 363(m) and 364(e) of the Bankruptcy Code, as applicable, in the event

any or all of the provisions of this Interim Order are hereafter modified, amended or vacated by a

subsequent order of the Bankruptcy Court, or any other court, the DIP Repo Parties are entitled

to the protections provided in sections 363(m) and 364(e) of the Bankruptcy Code, as applicable.

Any such modification, amendment or vacatur shall not affect the validity and enforceability of

the DIP Repo Obligations, the DIP Repo Liens, or the DIP Superpriority Claims. Any liens or

claims granted to the DIP Repo Parties hereunder arising prior to the effective date of any such

modification, amendment or vacatur of this Interim Order shall be governed in all respects by the

original provisions of this Interim Order, including entitlement to all rights, remedies, privileges

and benefits granted herein.


               29.     Proofs of Claim. None of the DIP Repo Parties or the Prepetition Repo

Parties shall be required to file proofs of claim in the Chapter 11 Cases, including with respect to


                                                65
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05          Main Document
                                          Pg 66 of 78


other claims not the subject of this Interim Order, and the Debtors’ stipulations in this Interim

Order or the Final Order shall be deemed to constitute a timely filed proof of claim. Any order

entered by the Bankruptcy Court in connection with the establishment of a bar date for any claim

(including without limitation administrative claims) in the Chapter 11 Cases or any Successor

Cases shall not apply to the DIP Repo Parties or the Prepetition Repo Parties. Notwithstanding

the foregoing, or any subsequent order of the Court concerning proof of claim filing

requirements, the DIP Repo Agent and the Prepetition Repo Agents are authorized (but not

obligated) to file a single master proof of claim in the Chapter 11 Cases on behalf of themselves

and the DIP Repo Parties and the Prepetition Repo Parties, respectively, on account of their

claims arising under the DIP Repo Documents and the Prepetition Repo Documents or

otherwise.


               30.     Preservation of Netting Rights. The Prepetition Repo Parties may net

prepetition amounts and obligations under the Prepetition Agreements (or other related

documents), against postpetition amounts and obligations under other Prepetition Agreements (or

other related documents) and postpetition repurchase and forward transactions with the Debtors

and vice versa. In this regard, there shall be no distinction between transactions entered into

prepetition and postpetition. To the extent necessary, the automatic stay of section 362 of the

Bankruptcy Code is hereby modified to permit the exercise by the Prepetition Repo Parties of all

such netting rights.

               31.     Stay or Modification of Interim Order. If any or all of the provisions of

this Interim Order are stayed, modified in a manner adverse to Prepetition Repo Parties or

vacated, or this Interim Order otherwise terminates, such stay, modification, vacation or


                                               66
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                          Pg 67 of 78


termination will not affect (a) the validity or priority of any indebtedness, obligation or liability

incurred by the Debtors to each of the Prepetition Repo Parties before the receipt of written

notice by the Prepetition Repo Parties of the effective date of such stay, modification or vacation,

(b) the validity, priority or enforceability of the security interests and netting and termination

rights authorized or created hereby or pursuant to the Prepetition Agreements or any related

documents, (c) the rights of the Prepetition Repo Parties to exercise remedies as set forth in the

Prepetition Agreements, and each Prepetition Repo Party shall be entitled to the benefits of the

provisions of section 364(e) of the Bankruptcy Code, and (d) the Prepetition Repo Parties shall

be entitled to exercise any and all rights available to them under the Bankruptcy Code, including,

without limitation, those contained in sections 362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27),

362(o), 546(e), 546(f), 546(g), 546(j), 548(d)(2), 555, 556, 559, 560, and 561 thereof.

               32.     Damages Measure for Prepetition Repo Parties. Notwithstanding

anything to the contrary in section 562 of the Bankruptcy Code, the determination of any

damages, settlement payments, or termination payments owing under any Prepetition Agreement

(including the timing of measurement or calculation of any such damages, settlement payments

or termination payments) shall be made pursuant to the terms of such Prepetition Agreement.

               33.     Certain Protections for Prepetition Repo Parties. To the extent any

Prepetition Obligations under any Prepetition Agreements are the subject of a successful

Challenge (as defined below) (the “Reinstated Obligations”), the Prepetition Repo Parties

holding such Reinstated Obligations are entitled, pursuant to sections 361 and 363(e) of the

Bankruptcy Code, to adequate protection of their respective interests in the Prepetition Repo

Collateral (including cash collateral, as such term is defined in the Bankruptcy Code) to the

fullest extent permissible under the Bankruptcy Code; provided, however, that in no event shall

                                                 67
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                           Pg 68 of 78


any liens or claims granted in connection with such adequate protection be senior to or pari

passu with the DIP Repo Liens or the DIP Superpriority Claims.

               34.     Prepetition Repo Investigation Rights.           The Debtors’ stipulations,

admissions, agreements, and releases contained in this Interim Order shall be binding upon the

Debtors and any successor thereto (including, without limitation, any chapter 7 or chapter 11

trustee or examiner appointed or elected for any of the Debtors) in all circumstances and for all

purposes. The Debtors’ stipulations, admissions, agreements, and releases contained in this

Interim Order shall be binding upon all other parties in interest, including, without limitation, the

Creditors’ Committee or any other statutory or non-statutory committees appointed or formed in

the Chapter 11 Cases and any other person or entity acting or seeking to act on behalf of the

Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner appointed or elected

for any of the Debtors. Notwithstanding the foregoing sentences or any other provisions of this

Interim Order, the Creditors’ Committee and any other party in interest (other than the Debtors) ,

in each case with requisite standing (subject in all respects to any agreement or applicable law

that may limit or affect such entity’s right or ability to do so), are permitted, by no later than (a)

with respect to parties in interest if no Creditors’ Committee has been appointed, 75 calendar

days after entry of the Final Order, and (b) with respect to the Creditors’ Committee, 60 calendar

days after entry of the Final Order (the “Challenge Period”) to investigate and commence an

adversary proceeding or contested matter, as required by the applicable Bankruptcy Rules, to

seek to obtain standing to challenge or assert claims, and, if standing is obtained, to challenge the

Debtors’ Stipulations contained herein, or any other stipulations or findings contained in this

Interim Order or any Final Order (each, a “Challenge”); provided that if a Creditors’ Committee

is appointed, the Creditors’ Committee shall be subject to a budget not to exceed $50,000 (which

                                                 68
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                          Pg 69 of 78


shall be funded in all circumstances from the Cash Flow DIP) in connection with the

investigation and prosecution of any Challenge hereunder (without duplication of the

Investigation Budget as defined in and provided for under the Cash Flow DIP Order) (the

“Investigation Budget”); provided that any fees, expenses or costs incurred by the Creditors’

Committee in excess of the Investigation Budget shall not constitute an allowable administrative

expense claim, including for purposes of section 1129(a)(9)(A) of the Bankruptcy Code. The

Challenge Period may only be extended: (a) with the prior written consent of the Prepetition

Repo Facility Parties, as applicable, with reference to such parties’ respective liens and collateral

only or (b) pursuant to an order of the Bankruptcy Court, entered after notice and a hearing, and

upon a showing of good cause for such extension. Except to the extent asserted in an adversary

proceeding or contested matter filed during the Challenge Period, the expiration of such

Challenge Period (to the extent not otherwise waived or barred), shall mean that (i) any and all

Challenges or potential challenges shall be deemed to be forever waived and barred; (ii) all of the

agreements, waivers, releases, affirmations, acknowledgements and stipulations contained in this

Interim Order and any Final Order shall be irrevocably and forever binding on the Debtors, the

Creditors’ Committee and all parties in interest and any and all successors-in-interest as to any of

the foregoing, including any chapter 7 trustee, without further action by any party or the

Bankruptcy Court and all such parties shall be deemed to have absolutely and unconditionally

released, waived, and forever discharged and acquitted the Prepetition Repo Parties and any of

their respective controlling persons, affiliates or successors or assigns, and each of the respective

officers, directors, employees, agents, attorneys, or advisors of each of the foregoing (the

“Released Parties”) from any and all obligations and liabilities to the Debtors (and their

successors and assigns) and from any and all claims, counterclaims, demands, debts, accounts,

                                                 69
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                          Pg 70 of 78


contracts, liabilities, actions and causes of action arising prior to or after the Petition Date

(collectively, the “Released Claims”) of any kind, nature or description, whether known or

unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon

contract or tort or under any state or federal law or otherwise, including, without limitation, any

claims for recharacterization, subordination, or substantive consolidation, arising out of or

relating to (as applicable) the Prepetition Repo Facilities, the obligations owing and the financial

obligations made thereunder, the negotiation thereof and of the deal reflected thereby, and the

obligations and financial obligations made thereunder, in each case that any of the Debtors at any

time had, now have or may have, or that their successors or assigns hereafter can or may have

against any of the Released Parties for or by reason of any act, omission, matter, cause or thing

whatsoever arising at any time on or prior to the date of this Interim Order, whether such

Released Claims are matured or unmatured or known or unknown; (iii) all of the Prepetition

Repo Obligations shall be deemed allowed on a final basis, not subject to defense, claim,

counterclaim, recharacterization, subordination, offset, or avoidance, for all purposes of the

Chapter 11 Cases, and any subsequent chapter 7 case(s); (iv) the Prepetition Repo Liens on the

Prepetition Repo Collateral shall be deemed to have been, as of the Petition Date, legal, valid,

binding, enforceable, perfected security interests and liens, not subject to recharacterization,

subordination, avoidance pursuant to the Bankruptcy Code or other applicable non-bankruptcy

law, or other defense; and (v) the Prepetition Obligations and Prepetition Repo Liens on the

Prepetition Repo Collateral shall not be subject to any other or further claim or challenge by any

statutory or non-statutory committee appointed or formed in the Chapter 11 Cases or any other

party in interest acting or seeking to act on behalf of the Debtors’ estates, including, without

limitation, any successor thereto (including, without limitation, any chapter 7 trustee or chapter

                                                70
19-12226-scc      Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                           Pg 71 of 78


11 trustee or examiner appointed or elected for any of the Debtors), and any defenses, claims,

causes of action, counterclaims, and offsets by any statutory or non-statutory committee

appointed or formed in the Chapter 11 Cases, or any other party acting or seeking to act on

behalf of the Debtors’ estates, including, without limitation, any successor thereto (including,

without limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected

for any of the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of

the Prepetition Repo Parties and their Representatives arising out of or relating to any of the

Prepetition Agreements shall be deemed forever waived, released, and barred. Notwithstanding

anything to the contrary herein: (x) if any Challenge is timely commenced, the stipulations,

admissions, agreements, and releases contained in this Interim Order or any Final Order shall

nonetheless remain binding on all other parties in interest and preclusive except to the extent that

such stipulations are expressly and successfully challenged in such Challenge as set forth in a

final, non-appealable order of a court of competent jurisdiction; and (y) the Released Parties

reserve all of their rights to contest on any grounds any Challenge. Nothing in this Interim Order

vests or confers on any person, including, without limitation, the Creditors’ Committee or any

other statutory or non-statutory committee that may be appointed in these Chapter 11 Cases,

standing or authority to directly or indirectly support or pursue any cause of action, claim,

defense, or other right belonging to the Debtors or their estates.

               35.     No Third Party Rights. Except as explicitly provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity holder,

or any direct, indirect or incidental beneficiary.




                                                     71
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                          Pg 72 of 78


               36.    Credit Bidding. No entity other than the DIP Repo Parties shall have a

right to credit bid in connection with any sale that includes any DIP Repo Collateral whatsoever,

unless the DIP Repo Obligations are indefeasibly paid in full in cash.

               37.    U.S. Government. In determining to make any loan under the DIP Repo

Documents or in exercising any rights or remedies as and when permitted pursuant to this

Interim Order or the DIP Repo Documents, the DIP Repo Agent shall not be deemed to be in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtors, so long as the DIP Repo

Parties’ actions do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual

participation in the management or operational affairs of a vessel or facility owned or operated

by a Debtor, or otherwise cause liability to arise to the federal or state government or the status

of responsible person or managing agent to exist under applicable law (as such terms, or any

similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended, or any similar federal or

state statute). Nothing in this Interim Order or the DIP Repo Documents shall permit the

Debtors to violate 28 U.S.C. § 959(b). As to the United States, its agencies, departments, or

agents, nothing in this Interim Order or the DIP Repo Documents shall discharge, release or

otherwise preclude any valid right of setoff or recoupment that any such entity may have.

Nothing in this Interim Order or the DIP Repo Documents shall be construed to limit the right of

any governmental unit to take any action not subject to the automatic stay.

               38.    Discharge Waiver. The Debtors expressly stipulate, and the Bankruptcy

Court finds and adjudicates that, none of the obligations, liens or superpriority claims granted or

approved by this Interim Order shall be discharged by the entry of an order confirming any plan

                                                72
19-12226-scc     Doc 90       Filed 07/11/19 Entered 07/11/19 08:35:05           Main Document
                                            Pg 73 of 78


of reorganization, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code,

unless such obligations, as applicable, have been indefeasibly paid in full in cash on or before the

effective date of a confirmed plan of reorganization.

               39.     Modification of Automatic Stay.         The automatic stay provisions of

Section 362 of the Bankruptcy Code are hereby vacated and modified to the extent necessary,

without the need for any further order of the Bankruptcy Court, to permit the DIP Repo Parties to

effectuate all the terms and provisions and exercise all rights and remedies under the DIP Repo

Documents and this Interim Order.

               40.     No Waiver by Failure to Seek Relief.       The failure or delay of any DIP

Repo Parties to seek relief or otherwise exercise their respective rights and remedies under this

Interim Order or the documents governing such agreements or facilities, or applicable law, as the

case may be, shall not constitute a waiver of any rights hereunder, thereunder, or otherwise.

               41.     Binding Effect of Interim Order.          Immediately upon entry by the

Bankruptcy Court (notwithstanding any applicable Bankruptcy Rules or any other law or rule to

the contrary), the terms and provisions of this Interim Order, including the liens granted herein,

shall become valid and binding upon and inure to the benefit of all the parties hereto and their

respective successors and assigns. To the extent there is any applicable stay of this Interim

Order, it is hereby waived.

               42.     No Modification of Interim Order. The Debtors irrevocably waive the

right to seek and shall not seek or consent, directly or indirectly without the prior written consent

of the DIP Repo Agent and the DIP Repo Parties, which consent may be refused in their sole and

absolute discretion: (a) any modification, stay, vacatur, amendment or extension of this Interim

Order; and (b) the granting of a priority claim for any administrative expense or unsecured claim

                                                 73
19-12226-scc     Doc 90     Filed 07/11/19 Entered 07/11/19 08:35:05         Main Document
                                          Pg 74 of 78


against the Debtors in the Chapter 11 Cases or any Successor Case, equal or superior to any lien

or superpriority claim granted pursuant to this Interim Order.

               43.     Interim Order Controls. In the event of any inconsistency between the

terms and conditions of the DIP Repo Documents, this Interim Order, the Cash Management

Orders, or the Cash Flow DIP Order, the provisions of this Interim Order shall govern and

control solely to the extent of the inconsistency.

               44.     Survival. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan

of reorganization in the Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a case

under chapter 7 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases or any

Successor Case; or (d) pursuant to which the Bankruptcy Court abstains from hearing the

Chapter 11 Cases or any Successor Case. The terms and provisions of this Interim Order,

including the claims, liens, security interests and other protections granted pursuant to this

Interim Order, notwithstanding the entry of any such order, shall continue in the Chapter 11

Cases, in any Successor Case, or following dismissal of any of the Chapter 11 Cases or any

Successor Case, and shall maintain their priority as provided in this Interim Order until all

obligations related thereto have been paid in full.

               45.     Preservation of Rights Granted Under this Interim Order.

                       a.      Without in any way limiting the preceding Paragraph, if an order

 dismissing the Chapter 11 Cases under sections 305 or 1112 of the Bankruptcy Code or

 otherwise is at any time entered, the Debtors shall request that such order shall provide (in

 accordance with sections 105 and 349 of the Bankruptcy Code) that (i) the liens and

 superpriority claims granted pursuant to this Interim Order shall continue in full force and

                                                 74
19-12226-scc     Doc 90      Filed 07/11/19 Entered 07/11/19 08:35:05             Main Document
                                           Pg 75 of 78


 effect, shall maintain their priority as provided in this Interim Order and shall, notwithstanding

 such dismissal, remain binding on all parties in interest until all obligations pertaining thereto

 shall have been indefeasibly paid in full in cash (with interest) and the related commitments

 shall have been terminated in accordance with their terms and (ii) the Bankruptcy Court shall

 retain non-exclusive jurisdiction, notwithstanding such dismissal, for the purposes of enforcing

 such claims and obligations.

                       b.       If any or all of the provisions of this Interim Order are hereafter

 reversed, modified, vacated or stayed, such reversal, stay, modification or vacation shall not

 affect (i) the validity and enforceability of any obligations incurred prior to the actual receipt by

 the affected parties of written notice of the effective date of such reversal, stay, modification or

 vacation and (ii) the validity and enforceability of the liens and superpriority claims authorized

 or created hereby. Notwithstanding any such reversal, stay, modification or vacation, the

 obligations incurred by the Debtors hereunder and under the applicable documents, prior to the

 actual receipt of written notice of the effective date of such reversal, stay, modification or

 vacation, shall be governed in all respects by the original provisions of this Interim Order, and

 the parties shall be entitled to all the rights, remedies, privileges and benefits of sections 363(m)

 and 364(e) of the Bankruptcy Code, this Interim Order and pursuant to the applicable

 documents.

               46.     Final Hearing. The Final Hearing is scheduled for July 31, 2019 at 2:00

p.m. (Eastern Time) before the Honorable Shelley C. Chapman, United States Bankruptcy Judge,

the United States Bankruptcy Court for the Southern District of New York, Courtroom 623, One

Bowling Green, New York, NY 10004. Any objections to the entry of the Final Order shall be

filed and served on the following parties so as to be received by July 24, 2019 at 4:00 p.m.

                                                 75
19-12226-scc     Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                         Pg 76 of 78


(Eastern Time): (a) counsel to the Debtors, (b) the United States Trustee, (c) the Debtors’ 50

largest unsecured non-insider creditors, (d) the Debtors’ five largest secured creditors, (e)

counsel to the indenture trustee for the Debtors’ senior secured notes, (f) counsel to Pacific

Investment Management Company LLC, Hogan Lovells US LLP, 1999 Avenue of the Stars,

Suite 1400, Los Angeles, CA 90067 (Attn: Bennett L. Spiegel and Stacey Rosenberg), (g)

counsel to Blackstone Capital Partners VI L.P., Simpson Thacher & Bartlett LLP, 425 Lexington

Avenue, New York, NY 10017 (Attn: Elisha Graff), (h) counsel to Barclays Bank PLC, Hunton

Andrews Kurth LLP, 200 Park Avenue, New York, NY 10166 (Attn: Peter S. Partee, Sr. and

Brian Clarke), (i) co-counsel to Nomura Corporate Funding Americas LLC, Milbank LLP, 55

Hudson Yards, New York, NY 10001 (Attn: Mark Shinderman and Lauren C. Doyle) and Alston

& Bird LLP, 90 Park Avenue, New York, NY 10016 (Attn: Karen Gelernt) (j) the Internal

Revenue Service, (k) the United States Attorney’s Office for the Southern District of New York,

(l) counsel to Fannie Mae, O’Melveny & Myers LLP, 400 South Hope Street, Los Angeles, CA

90071 (Attn: Stephen H. Warren), (m) counsel to Freddie Mac, McKool Smith, 600 Travis

Street, Suite 7000, Houston, TX 77002 (Attn: Paul D. Moak, Esq.), One Bryant Park, 47th Floor,

New York, NY 10036 (Attn: Kyle A. Lonergan, Esq.), (n) counsel to Ginnie Mae, 451 7th Street

SW, Room 9250, Washington, DC 20410 (Attn: Lisa Mulrain and Lynne Chandler) and

Director, Monitoring & Asset Management to Ginnie Mae, 425 3rd Street SW, Suite 500,

Washington, DC 20024 (Attn: Rene Mondonedo), (o) known creditors who have or that the

Debtors reasonably believe may have a security interest in the Debtors’ assets, and (p) counsel to

Bank of America, N.A., Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY

10017 (Attn: Damian Schaible and Natasha Tsiouris).



                                               76
19-12226-scc     Doc 90    Filed 07/11/19 Entered 07/11/19 08:35:05            Main Document
                                         Pg 77 of 78


               47.    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction

to enforce this Interim Order according to its terms to the fullest extent permitted by applicable

law.



Dated: July 11, 2019
       New York, New York

                                             /S/ Shelley C. Chapman
                                             UNITED STATES BANKRUPTCY JUDGE




                                               77
19-12226-scc   Doc 90   Filed 07/11/19 Entered 07/11/19 08:35:05   Main Document
                                      Pg 78 of 78
